Exhibit 10.1

SUBLICENSING AND DISTRIBUTION AGREEMENT

Dated as of February 6, 2006

MADE BETWEEN

OSCIENT PHARMACEUTICALS CORPORATION

AND

PFIZER, S.A. DE C.V.



--------------------------------------------------------------------------------

SUBLICENSING AND DISTRIBUTION AGREEMENT

SUBLICENSING AND DISTRIBUTION AGREEMENT (the “Agreement”) entered into by
Oscient Pharmaceuticals Corporation (“Oscient”), represented by Steven M.
Rauscher, its President and Chief Executive Officer, a corporation constituted
and existing under the laws of the Commonwealth of Massachusetts, United States
of America, as party of the first part, Pfizer, S.A. de C.V. (“Pfizer Mexico”)
(both Oscient and Pfizer Mexico may individually be referred to as a “Party” and
collectively as the “Parties”), represented by Jorge Bracero Cotty, its legal
representative, a corporation constituted and existing under the laws of Mexico,
in accordance with the following recitals and terms:

R E C I T A L S

I. Oscient hereby represents that:

A. It is a corporation incorporated, validly existing and in good standing in
accordance with the laws of the Commonwealth of Massachusetts, United States of
America (the “United States”), and has all the requisite corporate power to
carry on its business as now being conducted.

B. The person signing this Agreement on its behalf has been duly authorized to
do so in accordance with all the corporate and legal requirements applicable to
it, which authority has not been revoked or limited in any way.

C. It has acquired from LG Life Sciences, LTD the exclusive license (the “Head
License”) to Develop and Commercialize in Mexico, among other countries, human
pharmaceutical oral formulations of any compound containing the active
ingredient gemifloxacin as well as the right to continue developing the same.

D. As of and prior to the date of execution of this Agreement, it has not
granted to any third party a sublicense in Mexico under the Head License.

E. Patents and Trademarks for the Product have been granted and properly
maintained, and patent applications are pending, in accordance with the Mexican
Intellectual Property Law. All renewal fees related to such Patents and
Trademarks have been paid in full.



--------------------------------------------------------------------------------

F. It wishes to grant Pfizer Mexico an exclusive sublicense to conduct clinical
development and to obtain and maintain regulatory approval in Mexico for the
Product and to manufacture, package, label, store, maintain, handle, ship,
promote, distribute, sell and otherwise Commercialize the Product in Mexico, in
accordance with the terms of this Agreement.

G. The Head License is currently in good standing and in full force. Oscient has
the right under the Head License to enter into this Agreement and grant the
Sublicense, as later defined, to Pfizer Mexico as provided herein.

H. To Oscient’s knowledge, no litigation exists or is threatened which would, if
successful, adversely affect the rights granted to Pfizer Mexico under this
Agreement.

I. As of the date of execution of this Agreement, the fill-finish manufacture of
the Product is completed pursuant to that certain Manufacturing Services
Agreement by and between Patheon Pharmaceuticals, Inc. and Oscient dated as of
January 20, 2005.

J. To Oscient’s knowledge, the manufacture, use, import and sale of the Product
does not, and will not, infringe any claim of any patent rights or any other
intellectual property rights of any third party.

K. There are no, nor have there been any, law suits or legal proceedings with
respect to the safety, efficacy and quality of the Product, nor does it have
knowledge of any review process (other than with respect to certain sNDAs
recently filed by Oscient with the FDA related to CAP and ABS) from any
Governmental Authority outside Mexico in connection therewith.

II. Pfizer Mexico hereby represents that:

A. It is a company in good standing and incorporated in accordance with the laws
of Mexico as set out in public instrument number 19,021, dated April 12, 1951,
certified by Roberto Landa Guth, notary public number 22, for the Federal
District, Mexico, and duly registered in what was known as the Public Property
and Commercial Registry under number 831, on page 375, volume 271, third book on
June 26, 1951.

B. It is represented in this Agreement by Jorge Bracero Cotty whose capacity
appears in public instrument number 26,605, dated November 24, 2000, certified
by Jose Maria Morrera,

 

2



--------------------------------------------------------------------------------

notary public number 102, for the Federal District, Mexico, and duly registered
in the Public Commercial Registry under number 11,684, dated November 29, 2000,
which authority has not been revoked or limited in any way as of the date
hereof.

C. It is engaged, among other things, in conducting the manufacturing of
pharmaceutical products, clinical development and activities related to
obtaining and/or maintaining regulatory approval in Mexico for pharmaceutical
products and in marketing and commercializing such products in Mexico and
specifically wishes to enter into this Agreement with Oscient to provide these
services with respect to the Product as provided herein.

D. It has the experience, human resources, materials and financial resources
required to comply with its obligations under this Agreement and has all the
requisite corporate power to carry on its business as now being conducted.

E. It is registered as a taxpayer with the Federal Taxpayers Registry under
number PFI 730206-632.

NOW THEREFORE IN CONSIDERATION OF THE FOREGOING AND THE MUTUAL COVENANTS AND
AGREEMENTS OF THE PARTIES, THE PARTIES HEREBY AGREE AS FOLLOWS:

T E R M S

SECTION 1. SUBLICENSES AND DISTRIBUTION APPOINTMENT BY OSCIENT

A. Sublicense to Pfizer Mexico

Subject to the terms and conditions of this Agreement, Oscient hereby grants to
Pfizer Mexico (and Pfizer Mexico hereby accepts from Oscient) under the Head
License an exclusive, royalty-bearing sublicense under the Patents and Know-How
solely to Develop the Product in Mexico and Commercialize the Product in Mexico
as well as the exclusive right to use the Trademarks in Mexico solely to
Commercialize the Product in Mexico (the “Sublicense”); provided that, following
the expiration, termination or invalidation of the last to expire of all of the
patents listed in Exhibit “5”, Pfizer Mexico shall retain a non-exclusive right
to Commercialize the Product in Mexico using the Know-How licensed hereunder.

 

3



--------------------------------------------------------------------------------

Subject to the other terms of this Agreement, as between Oscient and Pfizer
Mexico, Oscient retains the exclusive right to use the Know-How and practice the
Patents for any and all uses outside of Mexico.

B. Use of Trademarks

Except as granted in this Agreement, Pfizer Mexico has no rights in or to the
Trademarks, or any other trademarks, trade names or copyrights owned or used by
Oscient and Pfizer Mexico agrees that it shall not in any way infringe upon,
harm, contest or otherwise impair the rights of Oscient to the Trademarks.

C. Distribution

Subject to the terms herein Oscient hereby grants to Pfizer Mexico (and Pfizer
Mexico hereby accepts from Oscient) the exclusive right to Commercialize the
Product in Mexico.

D. Modifications to Product

1. Oscient reserves the right to modify, change, develop or improve the Product,
including any change in the manufacturing process of the active pharmaceutical
ingredient of the Product (the “Alteration”) during the Term of this Agreement
and shall give Pfizer Mexico as much prior written notice as is reasonably
practicable of any Alteration (for purposes of this Section 1(D)(1), the “Notice
Period”); provided that, Oscient shall continue to deliver Product and the
active pharmaceutical ingredient of the Product (in terms of Section 4 (c) (3)),
during such Notice Period upon receipt of a Purchase Order (as defined in
Section 4(A)(5)) from Pfizer Mexico pursuant to the Specifications in place
prior to any Alteration.

2. Until termination of the Fill-Finish Supply Period (as defined below),
Oscient shall give Pfizer Mexico as much prior written notice as is reasonable
practicable of any amendment to the manufacturing process and packaging
specification (for purposes of this Section 1(D)(2), the “Notice Period”);
provided that, Oscient shall continue to deliver Product during such Notice
Period upon receipt of a Purchase Order from Pfizer Mexico pursuant to the
Specifications in place prior to any such amendment to the manufacturing process
or packaging specifications.

 

4



--------------------------------------------------------------------------------

E. Additional Product Sublicense

1. Oscient hereby grants Pfizer Mexico for the Term of the Agreement an
exclusive option (the “Option”) to acquire an exclusive, royalty-bearing
sublicense for Mexico under the Patents (and any other relevant patents to which
Oscient has Control), Know-How and Trademarks to Develop and Commercialize
Additional Products. Oscient shall notify Pfizer Mexico in the event that it is
planning to Commercialize an Additional Product in Mexico (the “Notice”), and
the Notice shall contain all relevant information available in connection
therewith. Pfizer Mexico will have ***** days from the date of receipt of such
Notice from Oscient to give written notice to Oscient of Pfizer Mexico’s
election to exercise the Option, failing which the Option shall expire and be of
no further force or effect. In the event that Pfizer Mexico elects to exercise
the Option, the Parties shall enter into good faith negotiations regarding the
terms and conditions of such sublicense and further agree to negotiate royalty
and supply prices that are fair and reasonable to both Parties and consistent
with Mexican tax and other laws and regulations.

2. In the event that the Parties fail to reach an agreement regarding the terms
and conditions of such sublicense within ***** days after Pfizer Mexico’s
exercise of the Option (the “Negotiation Period”), then Oscient may offer any
and all rights to such Additional Products to third parties; provided, however,
that, prior to consummating a transaction with a third party, Oscient shall
offer to Pfizer Mexico a right to acquire the sublicense on the same terms and
conditions as agreed upon with the third party, if the terms and pricing in such
sublicense are, in the aggregate, more favorable to such third party than the
terms and pricing last offered to Pfizer Mexico by Oscient. Pfizer Mexico shall
thereupon have ***** days to accept such terms and pricing in which case,
Oscient shall grant such sublicense to Pfizer Mexico.

3. Notwithstanding anything to the contrary herein, in the event that the
Parties fail to reach an agreement regarding the terms and conditions of such
sublicense during the Negotiation Period, Oscient may elect to either
(i) continue to consider offering rights to such Additional Products to third
parties pursuant to the terms set forth in Section 1(E)(2) above, or (ii) submit
the matter of agreement on a sublicense for such Additional Product to
arbitration. In such event, the Parties shall jointly appoint one (1) arbitrator
and such arbitration shall be conducted in

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

5



--------------------------------------------------------------------------------

accordance with the rules and procedures of the American Arbitration Association
for commercial arbitration and shall take place in New York, New York. Within
the number of days agreed upon by the Parties and the single arbitrator, each
Party shall submit to the arbitrator a written proposal for the terms of a
sublicense from Oscient to Pfizer Mexico for such Additional Product. The
arbitrator shall choose one of the proposals as the final and binding terms of
the sublicense of such Additional Product. If a Party does not submit a proposal
within the time period agreed upon, the proposal of the other Party shall be
binding. In the event that the Parties shall fail to agree upon the choice of an
arbitrator, then the arbitration shall proceed in accordance with Section 22(A)
of this Agreement.

F. Reservation of Rights

All rights not expressly granted under this Agreement to Pfizer Mexico are
reserved to Oscient.

SECTION 2. INFORMATIONAL LICENSE

Subject to the provisions of Section 13(F) herein, Pfizer Mexico hereby grants
to Oscient a non-exclusive, perpetual, fully paid-up, irrevocable, fully
sub-licensable, worldwide (not including Mexico during the Term) license to use
the information, materials, data, documents and plans relating to Products,
including regulatory applications and Regulatory Approvals and manufacturing
documents, data and plans (“Pfizer Information”), which come into the possession
or under the Control of Pfizer Mexico in the course of and as a result of Pfizer
Mexico’s participation in the Development and Commercialization of the Product
and the manufacturing of the Product (as provided in Section 4 below) pursuant
to Pfizer Mexico’s rights under this Agreement.

SECTION 3. TERM

The term of this Agreement shall begin on the date of execution set out below
and, unless earlier terminated in accordance with this Agreement, shall continue
while Patent Royalties (as defined in Section 7(D)) and Trademark and Know-How
Royalties (as defined in Section 7(E)) remain payable by Pfizer Mexico to
Oscient under this Agreement (the “Term”).

 

6



--------------------------------------------------------------------------------

SECTION 4. PRODUCT SUPPLY TERMS; ACCESS TO MANUFACTURE FACILITY OF THE PRODUCT;
TECHNOLOGY TRANSFER

A. Product Supply Terms

1. Oscient shall use best efforts to exclusively supply the Product to Pfizer
Mexico in Mexico, and Pfizer Mexico shall exclusively purchase from Oscient, all
Pfizer Mexico’s requirements of the Product tablets in final form at a cost per
tablet equal to the lower of: (i) Oscient’s *****, or (ii) the per tablet cost
for the periods set forth below (such costs set forth below, the “Maximum Per
Tablet Cost”); provided that, the Parties agree that (A) Pfizer Mexico shall
pay, in addition, all *****, (B) Pfizer Mexico will not be under any obligation
to purchase from Oscient any inventory that does not meet Mexican regulatory
requirements relating to expiration limitations or has less than ***** months of
expiration at the moment of transfer of title pursuant to corresponding Purchase
Order and (C) Oscient’s obligation to supply the Product hereunder shall
terminate on the later to occur of ***** months after the execution of this
Agreement or the commencement of commercial manufacture of the Product by Pfizer
Mexico unless otherwise mutually agreed to by the Parties (“Fill-Finish Supply
Period”):

 

Purchase Period

   Cost Per Tablet (USD)

2006

   $ *****

2007-2010

   $ *****

2011 and thereafter

   $ *****

2. Notwithstanding anything to the contrary in this Agreement or a Purchase
Order, Pfizer Mexico shall be responsible for, and the Price does not include,
any ocean, air and inland freight charges, insurance, customs broker fees,
storage charges, taxes (including use, consumption, sales, excise or value added
taxes), tariffs, customs duties and any other charges imposed by any law or
shipping practices applicable in Mexico or in the United States, all of which
shall be paid by Pfizer Mexico. Notwithstanding the foregoing, the Price does
include the cost of *****.

3. Oscient shall submit invoices for all shipments of Product resulting from
applicable Purchase Order to Pfizer Mexico. Invoices shall be sent no earlier
than the date of Product

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

7



--------------------------------------------------------------------------------

shipment as set forth in the applicable Purchaser Order. All invoices hereunder
shall be payable by Pfizer Mexico in US Dollars within forty (45) days of the
date the invoice is received by Pfizer Mexico; provided that such invoices
comply with the applicable Mexican tax requirements as stated in the Purchase
Order. All payments shall be payable in dollars, legal tender of the United
States of America and made into the accounts and currency exchange conditions
set out in Section 7(H)(2) herein.

4. Promptly after execution of this Agreement, Pfizer Mexico shall provide
Oscient with a written, non-binding ***** month forecast of the volume of each
Product that Pfizer Mexico then anticipates will be required to be manufactured,
packaged and shipped to Pfizer Mexico during the periods established on the
Purchase Order.

5. Pfizer Mexico may only order Products in multiples of the Minimum Run
Quantities; provided that, Pfizer Mexico may require packaging of the bulk
tablets contained in the Minimum Run Quantity in more than one packaging
configuration. In ordering the Product the Parties hereby agree to use the form
Purchase Order attached hereto as Exhibit “11”; provided that, (i) the terms and
conditions of this Agreement shall prevail over any terms in the Purchase Order
to the extent that the same may be inconsistent with the terms and conditions
hereof, and (ii) Sections 3 (Warranties), 6 (Inspection), 14 (Indemnification),
15 (Drawing Prints and Specifications) and 16 (Tools Dies and Molds, Etc.) of
the Purchase Order shall be null and void and superseded by the terms of this
Agreement (the “Purchase Order”).

6. Oscient shall permit an independent certified accounting firm selected by
Pfizer Mexico to inspect and audit Oscient’s records that relate to the
manufacture to verify accuracy of ***** charged to Pfizer Mexico. Oscient shall
permit such accounting firm and its employees access to all documents, whether
in paper or electronic form, in its possession and control that relate to the
Product, and shall allow the same to be copied. A copy of such auditing firm’s
conclusions of its audit shall be furnished to Oscient at least ten (10) days
prior to disclosure to Pfizer Mexico to allow Oscient an opportunity to review
the accuracy of the auditing firm’s conclusions. If any review reveals a
deficiency in the calculation in the ***** charged to Pfizer Mexico, then
(a) Oscient shall promptly reimburse Pfizer Mexico the difference charged, and
(b) if such overpayment is by *****% or more, Oscient shall pay the reasonable
out-of-pocket costs and expenses incurred by Pfizer Mexico in connection with
such inspection and audit.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

8



--------------------------------------------------------------------------------

7. On or before the ***** day preceding the commencement of each calendar month,
Pfizer Mexico shall issue a Purchase Order for the Products to be manufactured
and shipped to it on a date (the “Required Delivery Date”) not less than *****
days from the first day of the calendar month immediately following the date
that the Purchase Order is submitted; provided that, one binding Purchase Order
for packaging related materials (including foil for blister packaging) (the
“Packaging Purchase Order”) shall be issued by Pfizer Mexico no later than *****
days prior to the initial Purchase Order for finished Product and, provided
further that, Pfizer Mexico has delivered all camera ready art for the final
packaging of the Product as set forth in Section 4(A)(9) below. The quantities
of Products ordered in each such Purchase Order or materials ordered under
Packaging Purchase Order shall be firm and binding on Pfizer Mexico and shall
not be subject to reduction by Pfizer Mexico. Pfizer Mexico has the right to
reject (i) all or any portion of Products that does not comply with the
warranties set forth in Section 11 herein without invalidating any remainder of
such shipment, or (ii) all or any portion of materials ordered under a Packaging
Purchase Order if such materials do not comply with reasonable industry
standards. Pfizer Mexico or its designee shall inspect the Products upon receipt
thereof and shall give Oscient written notice (a “Deficiency Notice”) of all
claims for Products that do not comply with the warranty set forth in Section 11
within 25 days after Pfizer Mexico’s receipt thereof (or, in the case of any
non-compliance not reasonably susceptible to discovery upon customary inspection
on receipt of the Product (“Latent Defect”), within 25 days after discovery
thereof by Pfizer Mexico, but in no event after the expiration date of the
Product). Except in the case of a Latent Defect, should Pfizer Mexico fail to
provide Oscient with written notice of its acceptance or rejection of the
shipment with 25 days of the receipt of a shipment of Products, then the
shipment shall be deemed to have been accepted by Pfizer Mexico on the 25th day
after shipment.

8. Under no circumstances shall Pfizer Mexico return any damaged, defective,
returned or recalled Products to Oscient without Oscient’s prior written
consent.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

9



--------------------------------------------------------------------------------

9. For the period ending upon the termination of the Fill-Finish Supply Period,
Pfizer Mexico hereby grants to Oscient a fully-paid, royalty-free,
sublicensable, right and license in and to (i) the packaging and labeling
(including the package insert, if applicable) that is approved by Governmental
Authorities in Mexico for use with Product (other that the Trademarks), and
(ii) Pfizer Mexico’s trademark to perform its obligations under this Agreement.
As soon as practicable following the execution of this Agreement, Pfizer Mexico
shall provide to Oscient camera ready art for the final packaging of the
Product, which shall be in compliance with all applicable laws and Regulatory
Approvals for the Product in the Mexico and shall otherwise be in compliance
with the provisions of this Agreement.

B. Access to Manufacturing Facility of the Product

1. Oscient hereby agrees to cause Patheon Pharmaceuticals Inc. to give
reasonable access to Pfizer Mexico and/or its representatives, to Patheon
Pharmaceuticals Inc. facilities where the Product is being manufactured, stored,
tested or handle (the “Facility Access”) with the purpose of inspecting the
manufacture, packaging and testing activities of the Product to be sold by
Pfizer Mexico in Mexico to review compliance with Specifications and applicable
Mexican laws. The Facility Access shall be provided at mutually agreeable times
by the Parties, upon reasonable prior written notice to Oscient from Pfizer
Mexico and only if Pfizer Mexico and/or its representatives are accompanied by
Oscient personnel unless Pfizer Mexico is informed that Oscient personnel are
not available for such inspection, in which case Pfizer Mexico’s inspection may
proceed without Oscient’s participation. Such Facility Access shall be limited
to the number of individuals which Patheon Pharmaceuticals Inc. determines is
appropriate as to not disrupt the manufacturing process. For the avoidance of
doubt the right provided herein does not include a right to access or inspect
Patheon Pharmaceuticals Inc. financial records. Prior to completion of any
inspection set forth in this Section 4(B)(1), Pfizer Mexico and/or its shall
report any observations concerning the manufacturing process to Oscient and,
promptly upon the completion of such inspection, the Parties agree to discuss
and mutually agree to take any actions reasonable necessary to address Pfizer
Mexico issues or concerns.

2. Oscient hereby agrees to cause Patheon Pharmaceuticals Inc. to give
reasonable Facility Access to Pfizer Mexico and/or its representatives, for the
purpose of (i) viewing the manufacture process in order for Pfizer Mexico to
transfer the technology as described in Section

 

10



--------------------------------------------------------------------------------

4(C) below, and (ii) within ***** days of the execution of this Agreement,
inspecting the manufacture, packaging and testing activities, including all
applicable documentation related thereto, to verify Good Manufacturing Practices
related to the Product; provided that, the Parties shall reasonably agree on a
date for such inspection within ***** days from the execution of this Agreement.
The Facility Access shall be provided at mutually agreeable times by the
Parties, upon reasonable prior written notice to Oscient from Pfizer Mexico and
only if Pfizer Mexico and/or its representatives are accompanied by Oscient
personnel unless Pfizer Mexico is informed that Oscient personnel are not
available for such inspection, in which case Pfizer Mexico’s inspection may
proceed without Oscient’s participation. Such Facility Access shall be limited
to the number of individuals which Patheon Pharmaceuticals Inc. determines is
appropriate as to not disrupt the manufacturing process. For the avoidance of
doubt the right provided herein does not include a right to access or inspect
Patheon Pharmaceuticals Inc. financial records. Oscient agrees that it will have
materially breached this Agreement pursuant to the terms of Section 19(A) if it
or its third party manufacturer does not give reasonably necessary access to
Pfizer Mexico and/or its representatives to conduct the inspection mentioned in
Section 4(B)(2)(ii); provided that the outcome of such inspection shall not
diminish either Party’s obligations under this Agreement unless otherwise
mutually agreed to by the Parties.

3. The Parties hereby agree that the batches manufactured for Oscient by Patheon
Pharmaceuticals Inc. for sale by Pfizer Mexico in Mexico may only be sold in
Mexico, and Oscient shall not sell or in any way commercialize such batches in
any other territory.

C. Technology Transfer

1. Oscient hereby agrees to use reasonable efforts to facilitate and support the
activities necessary for the transfer of the technology pertaining to the fill
and finish manufacturing of the Products to be sold in Mexico at a Pfizer Mexico
facility (the “Pfizer Facility”) and shall give Pfizer Mexico and/or its
representatives access to any know how or materials that are necessary to enable
Pfizer Mexico to provide the fill and finish manufacturing services; provided
that, Pfizer Mexico agrees that neither it nor any of its representatives shall
have any right to manufacture active pharmaceutical ingredient for the Product
(the “Technology Transfer”). Pfizer Mexico shall reimburse Oscient for all
out-of-pocket expenses, including expenses charged by its sub-contracted
manufacturer, reasonably incurred by Oscient in connection with the Technology
Transfer, not to exceed $*****.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

11



--------------------------------------------------------------------------------

2. Promptly after the execution of this Agreement, Pfizer Mexico hereby agrees
to provide Oscient the location of the Pfizer Facility as well its proposed
initial timeline for the Technology Transfer and enter into good faith
negotiations regarding the terms and conditions of an “Active Pharmaceutical
Ingredient Supply Agreement”. The Parties hereby agree that the completion of
the Technology Transfer is subject to the execution of an Active Pharmaceutical
Ingredient Supply Agreement or another agreement between the Parties covering
the supply of Active Pharmaceutical Ingredient by Oscient to Pfizer Mexico in
lieu of finished Product. Such Active Pharmaceutical Ingredient Supply Agreement
shall include, among other things, the following terms: (i) warranties and
indemnities limiting Oscient’s obligations under Sections 11 and 21 herein to
account for the fact that Pfizer Mexico will be manufacturing finished product,
(ii) Pfizer Mexico’s delivery of yearly non-binding forecasts, updated
quarterly, for anticipated orders of Active Pharmaceutical Ingredient,
(iii) Oscient’s limited right to have reasonable access and inspect Pfizer
Mexico Product manufacturing facilities, and (iv) Pfizer Mexico’s right to
commercially manufacture Product.

3. Notwithstanding the foregoing, Oscient hereby agrees to use best efforts to
supply Pfizer Mexico with the necessary Active Pharmaceutical Ingredient of the
Products in order for Pfizer Mexico to get the necessary approvals from the
Governmental Authority to manufacture the Products. Such Active Pharmaceutical
Ingredient for use in the Technology Transfer process shall by supplied to
Pfizer Mexico at the actual cost to Oscient pursuant to a Purchase Order
delivered to Oscient providing at least ***** days prior written notice of
delivery. Oscient hereby agrees to supply Active Pharmaceutical Ingredient to
Pfizer Mexico for Commercialization of the Product in Mexico upon the execution
of an Active Pharmaceutical Ingredient Supply Agreement at a cost per kilogram
equal to the lower of: (i) the amount *****, or (ii) the per kilogram cost for
the periods set forth below:

 

Purchase Period

   Per Kilo Cost

2006:

   $   ***** per kilogram

2007-2010:

   $ ***** per kilogram

2011 and thereafter:

   $ ***** per kilogram

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

12



--------------------------------------------------------------------------------

D. Non-Commercial Manufacture of Product

Subject to the terms and conditions of this Agreement, Oscient hereby grants to
Pfizer Mexico an exclusive, royalty-bearing, non-transferable, non-sublicensable
sublicense under the Patents and Know-How to manufacture the Product in Mexico
solely for non-commercial purposes and solely for Pfizer Mexico to obtain the
necessary approvals from the Governmental Authority to manufacture the Products
upon the execution of an Active Pharmaceutical Ingredient Supply Agreement;
provided that, Pfizer Mexico agrees that neither it nor any of its
representatives: (i) shall have any right to manufacture active pharmaceutical
ingredient for the Product, (ii) shall purchase active pharmaceutical ingredient
for the Product from any entity other than Oscient, and (iii) shall manufacture
any Product that is to be commercially sold to third parties.

SECTION 5. REGULATORY APPROVAL

A. Regulatory Approval

Subject to Steering Committee review as set forth below, Pfizer Mexico shall use
Diligent Efforts in, and be responsible for, all activities (including clinical
testing, pricing and reimbursement approvals) relating to obtaining in its name
and/or maintaining regulatory approvals, licenses, registrations or
authorizations of any kind from Regulatory Authorities in Mexico for the
importation, distribution, marketing and sale of the Product in Mexico
(“Regulatory Approval”); provided that: (i) Pfizer Mexico agrees to consult, in
a timely fashion, with Oscient with respect to such regulatory matters,
including providing all correspondence, applications, or other documentation or
information submitted to or received from Regulatory Authorities and drafts of
any material documents, filings, data or other correspondence pertaining to
Regulatory Approvals sufficiently in advance of submission (where practical or,
otherwise, promptly thereafter) so that Oscient may review, consult with Pfizer
Mexico and otherwise have a reasonable opportunity to provide comments to Pfizer
Mexico and influence the substance of such filing; (ii) where practical, give
reasonable prior notice to Oscient in order to allow Oscient to attend all
material meetings with regulatory authorities (including but not limited to
meetings related to the inclusion of the Product in the Mexican “Cuadro Basico”
and the “Catalogo de Medicamentos”) when, in Oscient’s good faith

 

13



--------------------------------------------------------------------------------

reasonable judgment, such discussion could adversely affect the marketing or
safety profile of the Product for the market in the United States; and
(iii) Pfizer Mexico shall conduct all such regulatory activities in accordance
with applicable laws and regulations, Good Manufacturing Practices and Good
Clinical Practices. Subject to Section 5(E) below, costs of Development and
related Regulatory Approvals shall be borne by Pfizer Mexico.

B. Government Inspections and Inquiries

1. Pfizer Mexico shall advise Oscient of any government visits to, or written or
oral inquires about, any facilities or procedures relating to the
manufacture/packaging and Commercialization of the Product, promptly (but in no
event later than five (5) business days) after notice of such visit or inquiry.
Pfizer Mexico shall, within five (5) business days of receipt or submission,
furnish to Oscient any report or correspondence issued by or provided to the
governmental authority in connection with such visit or inquiry.

2. Oscient shall advise Pfizer Mexico of any government visits to, or written or
oral inquires about, any facilities or procedures relating to the manufacture or
storage of the Product, promptly (but in no event later than five (5) business
days) after notice of such visit or inquiry.

C. Communication With Regulatory Authorities

Pfizer Mexico shall be responsible for communications with the Regulatory
Authorities with respect to the Product. Oscient shall use reasonable efforts to
assist Pfizer Mexico in responding to any queries from a Regulatory Authority,
and will provide all the necessary documents, data, and information which it has
assembled and is in its possession that will assist Pfizer Mexico in preparing
the Regulatory Documents to be filed with Regulatory Authorities, including but
not limited to, providing Pfizer Mexico free of charge with (i) an authorization
letter substantially in the form of Exhibit “8”, (ii) Certificates of
Pharmaceutical Product (CPPs), and (iii) Regulatory Samples of the Product for
submission to the Regulatory Authority. For information contained in the LG Life
Sciences LTD drug master file, Oscient will provide such information to Pfizer
Mexico, or use Diligent Efforts to cause LG Life Sciences LTD to provide the
information without undue delay directly to the Regulatory Authority and respond
to any additional queries from the Regulatory Authority in a timely manner. In
the event that information is provided directly to the Regulatory Authority,
Pfizer Mexico shall be provided with a copy of the cover

 

14



--------------------------------------------------------------------------------

letter submitted with the Regulatory Authority relating to such information.
Pfizer Mexico shall advise Oscient of material developments and events relating
to regulatory issues in writing within two (2) business days after notice of
such material developments and events. To the extend permitted by Mexican law,
Pfizer Mexico shall take the steps necessary to ensure that information
submitted to Regulatory Authorities is kept confidential.

D. Joint Steering Committee

1. Within thirty (30) days of the date of this Agreement, a joint steering
committee, comprised of equal representation by both Parties (the “Steering
Committee”), shall be established by both Parties to review and approve Pfizer
Mexico’s regulatory and Development plans (including those for clinical trials)
relating to the Product (including review of any Pfizer Information) and all
related filings as well as to perform such other functions as appropriate to
further the purposes of this Agreement as determined by the Parties. In
addition, Pfizer Mexico shall keep Oscient informed of the following matters
through the Steering Committee:

(i) Plans and updates relating to the Commercialization of the Product,
including updates on achievement of objectives set forth in the Detailing and
Promotional Plan (as defined in Section 6(B) below) and Annual Plans (as defined
in Section 8(B)(2) below), progress towards sales goals, and related sales and
marketing activities;

(ii) Prices, discounts, rebates and similar polices for Products in Mexico;

(iii) Reporting and pricing information to government authorities in accordance
with applicable laws;

(iv) Updates on any issues or concerns related to entry of a Generic Product;

(v) Summaries and analysis of any Adverse Event information or other medical
inquires specified in Section 12 herein; and

(vi) Issues related to the manufacture of the Product by Pfizer Mexico.

Further, Oscient, through the Steering Committee, agrees to keep Pfizer Mexico
informed of:

(i): Oscient’s marketing plan, any updates therewith, as well as the promotion
materials owned or under the control of Oscient (“Oscient Promotional
Materials”);

 

15



--------------------------------------------------------------------------------

(ii) updates to regulatory status for commercialization of the Product in the
United States; and

(iii) any material updates regarding the development of Additional Products.

The Parties, through the Steering Committee, shall also discuss and review all
matters in connection with the Technology Transfer, the Active Pharmaceutical
Ingredient Supply Agreement and any developments and/or updates to the
manufacturing process of the Products.

2. A Party may change or replace its representatives on the Steering Committee
as it deems appropriate, by notice to the other Party. The Steering Committee
shall hold meetings at such times and places as shall be determined by the
co-chairpersons. The meetings shall be held quarterly unless otherwise agreed to
by the Parties. Steering Committee meetings may be held in person or by
telephone or video conference.

3. In the event of a dispute within the Steering Committee such that no decision
can be made with respect to a particular issue, the matter may be referred by
either Party to Oscient’s chief executive officer and Pfizer Mexico’s Country
Manager for attempted resolution by good faith negotiation. If such individuals
are unable to resolve the dispute within thirty (30) days after referral, then
Pfizer Mexico shall make the final determination to the extent not inconsistent
with the terms and provision of this Agreement. Notwithstanding anything
contained herein to the contrary, the Parties shall mutually agree on trial
designs and clinical protocols to the extent they relate to: (i) the pursuit of
indications not currently approved in the United States, (ii) length of therapy,
(iii) dosing, and (iv) issues which could otherwise affect the safety profile of
the Product.

4. The Steering Committee shall only have such powers as are expressly delegated
to it in this Agreement. The Steering Committee is not a substitute for the
rights or obligations of the Parties and shall not have the authority to amend
this Agreement.

5. Each Party will designate one of its members of the Steering Committee to act
as a co-chairperson to facilitate the performance of its rights and satisfaction
of its obligations hereunder.

 

16



--------------------------------------------------------------------------------

E. Clinical Development

1. The Parties agree that Pfizer Mexico may, but is not obligated to, pursue in
Mexico additional indications beyond the currently approved U.S. indications,
CAP and AECB, pursuant to the terms herein and pursuant to Steering Committee
approval as set forth in Section 5(D)(3) above. Oscient shall provide to Pfizer
Mexico Know-How, including information from new clinical studies conducted by
Oscient. In addition, the Parties will discuss from time to time, at each
Party’s sole discretion, joint development initiatives in which the Parties will
jointly define clinical protocols, select trial sites, and establish other
development plan details. In the event the Parties agree to pursue such joint
initiatives, the Parties will discuss in good faith an appropriate sharing of
costs associated with such initiatives. Notwithstanding anything else in this
Agreement, all Development activities in Mexico will, at the time of such
activities, be consistent with the U.S. label in regard to duration of therapy,
dose, and indication, unless otherwise approved in writing by Oscient; provided
that, the Parties agree that (i) the regulatory filing for *****, and (ii) in
connection with its initial filing for Regulatory Authority, Pfizer Mexico may
pursue a ***** subject to Section 5(E)(2) below.

2. If Pfizer Mexico shall elect to pursue a ***** indication pursuant to
Section 5(E)(1)(ii) above, Pfizer Mexico shall not (a) Commercialize *****;
(b) list the ***** indication in the Product Information for Prescription
(“IPP”), (c) permit its Sales Representatives or anyone else acting on behalf of
Pfizer Mexico to refer to ***** when Detailing; or (c) otherwise advertise,
publicize, or promote the ***** indication, including, without limitation,
influencing educators with respect to CMEs, advisory boards, grants or other
similar functions, without Oscient’s prior written consent, which shall not be
unreasonably withheld. Upon receipt by Pfizer Mexico of Oscient consent, Pfizer
Mexico shall take the steps necessary to Commercialize the Product in Mexico,
including adding the Product with the ***** indication to the IPP.

3. Oscient shall review and promptly approve, at its sole discretion, in advance
of filing and use, any and all submissions, including amendments and updates, by
Pfizer Mexico of IPP for the Product to be filed with Regulatory Authorities.

F. Provision of Data

Pfizer Mexico shall provide Oscient with the data resulting from all clinical
trials conducted by Pfizer Mexico in accordance with this Section. Oscient shall
be free to use the results of any or

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

17



--------------------------------------------------------------------------------

all such clinical trials in connection with the marketing, promotion, packaging,
handling, distribution, use, storage, sale and offer for sale and product
licensing of the Product outside Mexico. The results of any clinical studies
shall not be publicized or published in any way without the prior written
consent of Oscient. All inventions by or for Pfizer Mexico which are Developed
hereunder shall be subject to Oscient’s joint ownership pursuant to the terms of
this Agreement.

G. Additional Licenses

In addition to Regulatory Approval, Pfizer Mexico shall be responsible for
obtaining and maintaining any other registrations, licenses and authorizations
for the Product in Mexico, including those required by health and sanitary laws,
regulations and official standards in Mexico, and for otherwise doing all things
necessary to permit the Products to be imported, transported, manufactured and
Commercialized in Mexico (the “Additional Registrations”) in accordance with
applicable laws, regulations and official standards. The cost of obtaining the
Additional Registrations shall be borne by Pfizer Mexico. Immediately upon
obtaining a Registration, Pfizer Mexico shall provide copies of the same to
Oscient.

SECTION 6. COMMERCIALIZATION

A. Commercializing

Pfizer Mexico shall be solely responsible for Commercializing the Product in
Mexico and shall do so at its sole cost and expense using Diligent Efforts.
Pfizer Mexico shall diligently obtain such Product pricing approvals as may be
required in Mexico. In connection therewith, Oscient agrees to provide, as
reasonably necessary, to Pfizer Mexico Ex-Factory price of the Product in the
territories in which Oscient has rights under the Head License in order for
Pfizer Mexico to comply with Mexican law.

B. Detailing and Promotional Plan

1. The Parties have agreed to an initial detailing and promotional plan,
attached hereto as Exhibit “3” (the “Detailing and Promotional Plan”), for
Commercializing the Product in Mexico, which includes, among other things, the
annual number of Details to be performed and aggregate amount of Commercializing
expenses to be incurred for three (3) years after the First

 

18



--------------------------------------------------------------------------------

Commercial Sale. Notwithstanding anything to the contrary herein, Pfizer Mexico
at its sole discretion may reasonably and in good faith revise and amend such
Detailing and Promotional Plan in the event that (i) there is a Generic Impact
entry, or (ii) a black box warning in Mexico or the United States, or (iii) a
Product recall in terms of section 12(D) of this Agreement.

2. Oscient agrees that in the event the Mexican Regulatory Authority does not
approve any of the three key indications CAP, AECB or ABS, Pfizer Mexico and
Oscient shall negotiate in good faith and amend the Detail and Promotional Plan,
which shall have less FTEs. Further, subject to the provisions of
Section 6(B)(1) herein, if ***** is launched in Mexico within the first three
years from date hereof and subject to the terms and conditions provided herein,
the Parties hereby agree to negotiate in good faith and amend the Detail and
Promotional Plan, which shall have no fewer FTEs.

C. Performance Standards and Sales Activities

Except as provided in the in the Purchase Order, Pfizer Mexico shall, at its
sole expense, manufacturing Product (pursuant to the rights granted in Section 4
above), finalize packaging, label, store, maintain, handle, ship, distribute,
promote, and sell the Product in accordance with its own commercial practice
with respect to regulated pharmaceutical products, current Good Manufacturing
Practices and Good Clinical Practices, applicable Mexican laws, regulations and
official standards and the requirements of regulatory authorities in Mexico.
Pfizer Mexico shall avoid using any practice in the Commercialization of the
Product that would prejudice Oscient’s name, the Trademarks, and the quality of
the Products. Pfizer Mexico shall not promote or otherwise Commercialize the
Product for ***** without Oscient’s prior written consent.

D. Training

Pfizer Mexico shall ensure that its sales force and employees are fully trained
with respect to the Product and its own policies and procedures regarding the
sale, distribution and use of the Product and reporting of Adverse Event
information. Pfizer Mexico shall provide, in advance of use, all training
materials and documentation relating to the Product to be used by Pfizer Mexico
to Oscient.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

19



--------------------------------------------------------------------------------

E. Sales Outside Mexico

Pfizer Mexico shall not: (i) adopt a policy of selling the Product which is
supplied to it by Oscient outside of Mexico nor undertake the sale or promotion
of sales of the Product which is supplied to Pfizer Mexico by Oscient outside of
Mexico, (ii) seek customers or solicit orders from any prospective customer of
Product which is supplied by Oscient whose principal address or place of
business is located outside of Mexico, and/or (iii) provide any price quotations
for the Product which is supplied to Pfizer Mexico by Oscient to any prospective
customer whose principal address or place of business is located outside of
Mexico. If Pfizer Mexico receives an order from a prospective customer located
on any territories covered under the Head License, Pfizer Mexico shall
immediately refer that order to Oscient. Without Oscient’s prior consent, Pfizer
Mexico may not deliver or tender, or cause to be delivered or tendered, outside
of Mexico, the Product (or any sample of the Product) which is supplied to
Pfizer Mexico by Oscient. Pfizer Mexico shall not sell any Product which is
supplied to Pfizer Mexico by Oscient to any person if it knows, or has reason to
believe, that such purchaser intends to remove such Product from Mexico.

F. Product Inventory and Maintenance

Following the date of the First Commercial Sale of the Product, Pfizer Mexico
shall maintain at all times an inventory of the Product in quantities sufficient
to meet the reasonably anticipated demands of customers.

G. Advertising and Promotional Materials

1. Marketing and promotional materials related to the Product and prepared for
use in Mexico by Pfizer Mexico or its Subdistributors (as defined in Section 14
below) (the “Mexico Promotional Materials”) shall be prepared in a manner
consistent with Mexican law, regulations, and official standards. Oscient shall
be presented and described as the party that developed the Product in all Mexico
Promotional Materials. All Mexico Promotional Materials shall be provided to
Oscient in advance of use by Pfizer Mexico, display the Trademarks, logos and
trade dress of the Product and shall do so in a manner that promotes the Product
and each of the Parties in a manner consistent with good commercial practice in
dealing with regulated pharmaceutical products in Mexico. Oscient shall have the
right, at its own expense and always complying with copyright laws and third
party rights disclosed to it by Pfizer Mexico, to

 

20



--------------------------------------------------------------------------------

reproduce, distribute and otherwise use outside Mexico all Mexico Promotional
Materials. Pfizer Mexico shall provide and distribute to customers and
prospective customers advertising and promotional materials reasonably necessary
to promote the Product in Mexico, as well as any warranties, instruction
materials or other Product literature. Pfizer Mexico shall be responsible for
all expenses relating to the advertising, promotion or sales of the Product in
the Territory. Oscient will be responsible for any fees and expenses generated
in connection with the reproduction, distribution and other use outside Mexico
of any and all of the Mexico Promotional Materials.

2. With prior written authorization from Oscient, which authorization shall not
be unreasonably withheld, Pfizer Mexico may exploit Oscient Promotional
Materials, at Pfizer Mexico’s expense. Oscient hereby grants Pfizer Mexico
non-exclusive, fully paid-up, license to use Oscient’s Promotional Materials
pursuant to the provisions of the preceding sentence.

3. At the first meeting of the Steering Committee, Oscient shall provide Pfizer
Mexico with all Product-related marketing, promotional and training materials
prepared or owned by Oscient, including, but not limited to, related logos and
graphics, for use by Pfizer Mexico in connection with the development of Mexico
Promotional Materials. Oscient shall update the Steering Committee with respect
to changes to such Product-related marketing, promotional and training
materials, when applicable, and shall provided such changes to Pfizer Mexico in
the next Steering Committee meeting held after such changes were made.

 

21



--------------------------------------------------------------------------------

SECTION 7. FINANCIAL PROVISIONS

A. Initial License Fee

In consideration of the license described in Section 1 hereof, Pfizer Mexico
agrees to pay to Oscient a non-refundable license fee of $***** (USD) within the
next three business days from the date hereof.

B. Approval Milestone Payments

In further consideration of the grant of the license by Oscient hereunder, after
the achievement by Pfizer Mexico of each of the following milestones with
respect to the Product, Pfizer Mexico shall pay the following non-refundable
milestone payments:

 

Milestones

   Payment (USD)  

Regulatory Approval in Mexico for CAP and AECB

   $ * ****

Regulatory Approval in Mexico for ABS

   $ * ****

Regulatory Approval and launch of the Product for *****

   $ * ****

Regulatory Approval of the Product for each additional indication within the
categories set forth in Exhibit “4” (the “Additional Indication Milestones”)

   $ * ****

Notwithstanding anything to the contrary set forth above, any Additional
Indication Milestone payment may be reduced by ***** percent (*****%) of the
reasonable out-of-pocket expenses incurred by Pfizer Mexico in conducting
clinical trials related to such Additional Indication Milestone; provided that,
an Additional Indication Milestone payment shall not be reduced by more than
***** dollars ($*****). Such clinical trial expenses incurred by Pfizer Mexico
shall be subject to audit by Oscient pursuant to the terms of Section 8(A)
herein. The Steering Committee may agree to expand the list of indications set
forth in Exhibit “4” for the purposes of expansion of Additional Indication
Milestones.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

22



--------------------------------------------------------------------------------

C. Sales Milestone Payments

In further consideration of the grant of the license by Oscient hereunder, after
the achievement by Pfizer Mexico or its Subdistributors of each of the following
milestones with respect to the Product, Pfizer Mexico shall pay the following
one-time non-refundable milestone payments:

 

Milestones

   Payment (USD)

Annual Net Sales of Product in Mexico of greater than USD$*****

   $ *****

Annual Net Sales of Product in Mexico of greater than USD$*****

   $ *****

D. Royalties Prior to Patent Expiration or Invalidation

In further consideration of the grant of the license by Oscient hereunder,
commencing on the date of the First Commercial Sale of each Product, Pfizer
Mexico shall make the following non-refundable, quarterly royalty payments to
Oscient for Net Sales of Product by Pfizer Mexico or its Subdistributors at the
applicable rates set forth below (the “Patent Royalties”).

 

Annual Net Sales of up to USD $*****

   ***** %

Annual Net Sales of between USD $***** and up to $*****

   ***** %

Annual Net Sales of between USD $***** and up to $*****

   ***** %

Annual Net Sales over USD$*****

   ***** %

For purposes of this Section 7, Annual Net Sales shall be calculated based on
the twelve (12) month period commencing on the first day of the first full
calendar quarter following the First Commercial Sale of Product (the “First
Sales Year”) and each twelve (12) month period thereafter; provided that, Annual
Net Sales in the First Sales Year shall also include any Net Sales completed in
the calendar quarter in which the First Commercial Sale occurred.

Patent Royalties shall be payable as set out above until the later to occur of:
(i) the expiration, termination, cancellation or invalidation of the last to
expire of the patent granted in Mexico set forth in Exhibit “5”, or
(ii) introduction of a Generic Product by an independent third party in oral
form; provided that, the Patent Royalties shall not be payable after the
expiration, termination, cancellation or invalidation of the last to expire of
all of the Patents.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

23



--------------------------------------------------------------------------------

E. Royalties After Patent Expiration

Upon expiration of the Patent Royalties, Pfizer Mexico shall make quarterly
royalty payments to Oscient for Net Sales of Product by Pfizer Mexico or its
Subdistributors equal to: (i) ***** percent (*****%) of Net Sales, if Pfizer
Mexico commits at least ***** percent (*****%) of the Details (calculated on an
FTE basis) which were completed during the twelve (12) months immediately prior
to the expiration of the Patent Royalties, and (ii) ***** percent (*****%) of
Net Sales, if Pfizer Mexico commits less than ***** percent (*****%) of the
Details (calculated on an FTE basis) which were completed during the twelve
(12) months immediately prior to the expiration of the Patent Royalties (the
“Trademark and Know-How Royalties”).

F. Generic Entry

1. If, as of the end of a calendar quarter at the end of or following the
Post-Generic Year, Generic Product sales in Mexico during the 12-month period
through the end of such calendar quarter result in a Generic Impact, then
(i) Pfizer Mexico shall receive a dollar for dollar credit against future Patent
Royalties equal to ***** percent (*****%) of the Patent Royalties payable with
respect to either of the second or third calendar quarters during such 12-month
period following the calendar quarter in which a Generic Impact occurred, and
(ii) with respect to the fourth calendar quarter of such 12-month period, Pfizer
Mexico shall be entitled to reduce the Patent Royalties otherwise payable with
respect to such calendar quarter by ***** percent (*****%). Following such
12-month period, if as of the end of any calendar quarter a Generic Impact
exists, Pfizer Mexico shall be entitled to reduce the Patent Royalties otherwise
payable with respect to such calendar quarter by ***** percent (*****%).

2. If, as of the end of a calendar quarter at the end of or following the
Post-Generic Year, Generic Product sales in Mexico during the 12-month period
through the end of such calendar quarter result in a Significant Generic Impact,
then (i) Pfizer Mexico shall receive a dollar for dollar credit against future
Patent Royalties equal to ***** percent (*****%) of the Patent Royalties payable
with respect to either of the second or third calendar quarters during such
12-month period following the calendar quarter in which a Significant Generic
Impact occurred, and

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

24



--------------------------------------------------------------------------------

(ii) with respect to the fourth calendar quarter of such 12-month period, Pfizer
Mexico shall be entitled to reduce the Patent Royalties otherwise payable with
respect to such calendar quarter by ***** percent (*****%). Following such
12-month period, if as of the end of any calendar quarter a Significant Generic
Impact exists, Pfizer Mexico shall be entitled to reduce the Patent Royalties
otherwise payable with respect to such calendar quarter by ***** percent
(*****%).

G. Tax Withholding

1. All payments hereunder shall be made free and clear of any taxes, duties,
levies, fees or charges; provided that, any income or other tax that one Party
(the “Withholding Party”) is required by applicable laws to withhold and pay on
behalf of the other Party under this Agreement (the “Withheld Party”) with
respect to payments to be made to the Withheld Party under this Agreement, shall
be withheld from such payments; provided however, that in regard to any tax so
withheld, the Withholding Party shall give or cause to be given to the Withheld
Party such assistance as may be reasonably necessary to enable the Withheld
Party to claim any available exemption therefrom or credit therefor, and in each
case shall furnish the Withheld Party with proper evidence of the taxes paid on
its behalf.

2. Pfizer Mexico will withhold taxes at the lowest tax rate allowed in
applicable tax treaties (currently 10% in accordance with Article 12 of the
Treaty to Avoid Double Taxation Between the United States and Mexico) if Oscient
provides the required documentation to Pfizer Mexico to enable Pfizer Mexico to
withhold taxes at such lower tax rate. Such documentation, at the date hereof,
and in accordance with the Mexican Income Tax Law and its Regulations, consists
of a certificate of residence for tax purposes issued by the tax authorities of
the United States or a certification issued by US tax authorities that Oscient
filed an income tax return for the year previous to the year in question.
Oscient represents that it is a U.S. resident for tax purposes and will provide
such documentation within thirty (30) days from the date hereof; if a
withholding obligation accrues before such delivery, Pfizer Mexico shall escrow
the funds to be withheld pending receipt of such documentation.

3. Notwithstanding the foregoing, the Parties agree that any applicable value
added tax or other similar taxes will be payable by Pfizer Mexico without
reduction of payments to Oscient.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

25



--------------------------------------------------------------------------------

H. Payment Terms

1. Within five (5) days of the end of each calendar quarter, Pfizer Mexico shall
deliver to Oscient a report with respect to the immediately preceding calendar
quarter, specifying: (i) the gross sales (if available) and Net Sales, including
an accounting of deductions taken in the calculation of Net Sales; (ii) the
applicable royalty rate under this Agreement; (iii) the royalties payable in
Mexican pesos; (iv) the applicable exchange rate to convert from Mexican pesos
to United States Dollars as provided below; (v) the total royalties payable in
United States Dollars, and (vi) any reduction pursuant to Section 7(F) in Patent
Royalties otherwise payable and relevant Pfizer Mexico unit sales data
supporting such reduction. Unless otherwise expressly provided herein, Pfizer
Mexico shall make any milestone, license or royalty owed to Oscient hereunder in
arrears, within thirty (30) days of receipt of an invoice from Oscient to Pfizer
Mexico for amounts owed pursuant to this Agreement; provided that such invoice
comply with the applicable Mexican tax requirements as disclosed in advance by
Pfizer Mexico from time to time. For purposes of determining when a sale of any
Product occurs under this Agreement, the sale shall be deemed to occur on the
earlier of (a) the date the Product is shipped, or (b) on the date of the
invoice to the purchaser of the Product.

2. All amounts set out in this Agreement are expressed, and all payments under
this Agreement shall be payable in dollars, legal tender of the United States of
America. Pfizer Mexico shall convert Net Sales received in Mexican pesos or
other foreign currencies into United States dollars, using the market rate as
published by The Wall Street Journal, Eastern Edition, on the last business day
of the accounting period for which payment is to be made. If The Wall Street
Journal ceases to be published, then the rate of exchange to be used shall be
that reported in such other business publication of national circulation in the
United States as the Parties reasonably agree. All sums shall be payable in
United States dollars by bank wire transfer in immediately available funds to
the following account unless Pfizer Mexico is otherwise notified in writing by
Oscient:

 

Bank Account:    Citizens Bank    28 State Street    Boston, MA 02109    USA   
1-877-471-1961 Account Number:    1135568364 Bank ABA Number:    011500120

 

26



--------------------------------------------------------------------------------

3. Subject to the other terms of this Agreement, any payments not paid within
the time period set forth in this Section 7(H) shall bear interest at a rate of
***** percent for the applicable month, from the due date until paid in full,
provided that in no event shall said annual rate exceed the maximum interest
rate permitted by law in regard to such payments. Such royalty payment when made
shall be accompanied by all interest so accrued. Said interest and the payment
and acceptance thereof shall not negate or waive the right of Oscient to any
other remedy, legal or equitable, to which it may be entitled because of the
delinquency of the payment.

4. No part of any amount payable to Oscient under this Agreement may be withheld
or reduced due to any counterclaim, set-off, adjustment or other right which
Pfizer Mexico might have against Oscient or any other person.

SECTION 8. RECORDS AND REPORTS

A. Records

1. Pfizer Mexico shall maintain complete and accurate records of all
inventories, Product in storage, movements, shipments, sales and potential
problems involving the Product by unit, by batch number and by customer. Upon
request, Pfizer Mexico shall provide copies of such records to Oscient, and
shall provide Oscient, or its representatives, with access to the place where
the Product is stored and/or shipped and other facilities used by Pfizer Mexico
in carrying out this Agreement, during normal business hours and upon reasonable
notice, for the purpose of inspecting such facilities for compliance with the
terms of this Agreement. Pfizer Mexico shall maintain all such records for at
least five (5) years.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

27



--------------------------------------------------------------------------------

2. Pfizer Mexico shall permit an independent certified accounting firm selected
by Oscient to inspect and audit Pfizer Mexico’s records that relate to the
Product to verify the accuracy of Pfizer Mexico’s royalty reports, shall permit
such accounting firm and its employees access to all documents, whether in paper
or electronic form, in its possession and control that relate to the Product,
and shall allow the same to be copied. A copy of such auditing firm’s
conclusions of its audit shall be furnished to Pfizer Mexico at least ten
(10) days prior to disclosure to Oscient to allow Pfizer Mexico an opportunity
to review the accuracy of the auditing firm’s conclusions. If any review reveals
a deficiency in the calculation and/or payment of royalties by Pfizer Mexico,
then (a) Pfizer Mexico shall promptly pay Oscient the amount remaining to be
paid, and (b) if such underpayment is by ten percent (10%) or more, Pfizer
Mexico shall pay the reasonable out-of-pocket costs and expenses incurred by
Oscient in connection with such inspection and audit.

3. Pfizer Mexico shall permit Oscient or its representatives, upon prior
reasonable notice, to perform an audit of its records, at reasonable times,
relating to the Development and Commercialization of Product. The audit shall
include, but is not limited to, examination of any investigator site used in the
performance of the Development of Product, and the copying of data, analyses or
other documentation relating to Development activities performed by Pfizer
Mexico.

4. Upon request, Pfizer Mexico shall promptly provide to Oscient copies of any
and all Pfizer Information.

B. Reports

1. Prior to the First Commercial Sale of the Product, Pfizer Mexico shall
provide Oscient with written reports no less frequently than quarterly during
the Term summarizing Pfizer Mexico’s efforts to Develop and Commercialize the
Products hereunder, including clinical trial summaries, status on regulatory
filings and submissions, communications to and from Regulatory Authorities and
updates on future development plans. In addition, Pfizer Mexico shall provide
Oscient with prompt written notice of the occurrence of the First Commercial
Sale of any Product in Mexico.

2. On or before the First Commercial Sale and not later than November of each
year during the Term of this Agreement, Pfizer Mexico shall submit to Oscient a
business and marketing

 

28



--------------------------------------------------------------------------------

plan for the following year in connection with the Product (the “Annual Plan”).
The Annual Plan shall be in a form reasonably required by Oscient, and shall
include: (i) a description of the market and marketing, promotional and customer
service programs anticipated for the following year and budgets for each,
(ii) an outline of training and regulatory activities expected for the following
year, (iii) until the Technology Transfer takes place a one-year forecast of
purchases of the Product from Oscient and sales of the Product to customers,
(iv) an inventory status report, and (v) such other information concerning the
market, the status of customers and competitors, or such other matters related
to the Product as Oscient may reasonably request.

3. Calculated from the First Commercial Sale, Pfizer Mexico shall deliver to
Oscient quarterly reports (the “Quarterly Report”) relating to the calculation
of amounts owed to Oscient as set out in Section 7. The Quarterly Report shall
be in a form reasonably required by Oscient and shall include: (i) the volume of
the Product purchased from Oscient and sales to customers during the preceding
calendar quarter, (ii) an inventory status report, (iii) such other information
concerning the market, the status of customers, or such other matters related to
the Product as Oscient may reasonably request, (iv) a report of the total number
of Sales Representatives promoting the Product, number of Details and Calls
provided by Pfizer Mexico’s Sales Representatives for Product, including the
promotional position of the Product in such Sales Representative’s Call plan (as
calculated through a field call reporting system), including the position of the
Product in such Sales Representatives product portfolio; and (v) until the
Technology Transfer takes place and Pfizer Mexico begins manufacturing the
Product in Mexico, a rolling one-year forecast broken down by calendar quarter
of projected purchases of the Product from Oscient,. At any time during the Term
of the Agreement, Pfizer Mexico agrees to make available to Oscient or its
representatives, such books and records necessary to verify the accuracy of the
Quarterly Report.

4. Pfizer Mexico shall promptly (and in any event within fifteen (15) business
days) provide Oscient with written notice upon its achievement of each of the
milestones set forth in Sections 7(B) and 7(C). In the event that Oscient
believes any milestone payment is due pursuant to Sections 7(B) or 7(C) in spite
of not having received notice from Pfizer Mexico, it shall so notify Pfizer
Mexico and shall provide to Pfizer Mexico the data and information supporting
its belief that the conditions for payment have been achieved. If Pfizer Mexico
does not provide adequate

 

29



--------------------------------------------------------------------------------

evidence that such milestone has not been achieved within thirty (30) days of
receipt of the data and information from Oscient, the conditions for payment
shall be deemed to have been achieved.

5. Within ninety (90) days after the expiration of the Term or termination of
this Agreement, Pfizer Mexico shall deliver to Oscient a final report containing
the information set forth in Section 8(B)(3) covering the period from the date
of the immediately preceding Quarterly Report to the expiration or termination
date.

SECTION 9. EXPORT AND IMPORT

A. United States Export Prohibitions

1. Pfizer Mexico acknowledges and agrees that the Products, or technical data
with respect thereto (including information, data and materials related to the
Technology Transfer), that are sold or otherwise provided hereunder (including
samples) may be subject to export and other foreign trade controls restricting
the sale, re-export and/or transfer of such Products or technical data to
certain countries or parties, including, but not limited to, licensing
requirements under applicable laws and regulations of the United States and
other jurisdictions. Any other provision of this Agreement to the contrary
notwithstanding, Pfizer Mexico agrees that it will not sell or transfer the
Product or technical information supplied under this Agreement except in full
compliance with this Agreement and all applicable United States government
requirements, including, but not limited to, the economic sanctions constraints
administered by the United States Treasury Department and export control
measures administered by the United States Department of Commerce. Any violation
by Pfizer Mexico of this Section shall be deemed a material breach by Pfizer
Mexico of this Agreement under Section 19(A).

2. The obligation of Oscient to supply the Product or technical data under this
Agreement is subject to the ability of Oscient to supply such items consistent
with the laws and regulations of the United States and other governments.
Oscient reserves the right to not comply with any binding Product order, and to
cancel any binding Product order under this Agreement if Oscient, in its sole
discretion, determines that filling such an order or the performance of the
transaction to which such order relates would violate this Agreement, any
applicable law or regulation of the United States or any other government.
Pfizer Mexico agrees that any such refusal or

 

30



--------------------------------------------------------------------------------

cancellation by Oscient shall not constitute a breach of any obligation under
this Agreement and hereby waives any and all claims against Oscient for any
loss, cost or expense, including consequential damages, that Pfizer Mexico may
incur by virtue of such refusal or cancellation.

B. Mexican Import Requirements

Pfizer Mexico shall be responsible for the importation of the Product into
Mexico, in its name as importer of record, and shall obtain at its expense, all
permits and authorizations, and shall comply with all Mexican customs laws,
regulations and official standards applicable to such importation. Oscient
agrees to provide a certificate of origin for the Product and all reasonably
necessary documentation, as requested by Pfizer Mexico for purposes of importing
the Product into Mexico.

SECTION 10. REGISTRATIONS

1. Both Parties hereby authorize Jose Hinojosa C., Martin Michaus, Eduardo
Kleinberg, and Adolfo Athie Cervantes, individually, or any other designee(s) as
may be later agreed upon, at any time, (i) to review the file of the Patents and
Trademarks held by the Mexican Institute of Intellectual Property (the “IMPI,”
to use its Mexican initials), and (ii) to review, record or cancel the Summary
Agreement (as defined below) with the IMPI for all legal effects.

2. The Parties agree to execute condensed versions of this Agreement (the
“Summary Agreements”), in the Spanish language, and agree the Summary Agreements
shall accurately reflect the main terms and conditions of this Agreement.

3. Within one hundred twenty (120) days of the date hereof, Oscient shall file
all necessary documentation, including the Summary Agreements, in order to
accurately reflect the license of rights granted under this Agreement to Pfizer
Mexico.

SECTION 11. WARRANTY

1. Oscient warrants exclusively to Pfizer Mexico to manufacture the Product in
accordance with applicable good manufacturing requirements and applicable laws,
regulations and standards of the United States and of the United States Food and
Drug Administration and as may be included in any regulatory approvals granted
in the United States and/or Mexico. Oscient warrants exclusively to Pfizer
Mexico that all of the Products shipped in accordance with this

 

31



--------------------------------------------------------------------------------

Agreement: (i) shall conform to and will have been manufactured in accordance
with the Specifications, (ii) shall be manufactured in accordance with all
applicable United States laws and regulations in effect at the time of
manufacture, and (iii) shall not be adulterated or misbranded as a result of
acts or omissions by Oscient. Oscient further warrants that all work and/or
services supplied hereunder will be performed in a workmanlike manner. Except
for what is provided in Section 21 (B), Oscient’s sole obligation and Pfizer
Mexico’s sole remedy under this warranty is replacement of any Product or a
refund of the purchase price that Oscient reasonably determines to be covered by
this warranty.

2. Nothing in this Agreement is or shall be construed as:

(a) a warranty or representation by Oscient as to the patentability, validity or
scope of any Patents licensed hereunder;

(b) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted pursuant to this Agreement or otherwise is
or will be free from infringement of patents, copyrights and other rights of
third parties.

3. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OSCIENT DOES NOT MAKE ANY
REPRESENTATION OR EXTEND ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE. EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THERE ARE NO EXPRESS OR IMPLIED WARRANTIES
OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE, OR OF
VALIDITY OR NON-INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER
RIGHTS OF THIRD PARTIES, OR ANY OTHER EXPRESS OR IMPLIED WARRANTIES.

SECTION 12. ADVERSE EVENTS

A. Collection of Information

Pfizer Mexico shall be responsible for the receipt of all information relating
to Adverse Events, Product complaints and medical inquiries in Mexico.

 

32



--------------------------------------------------------------------------------

B. Notice of Adverse Event Information

The Parties agree to comply with the Pharmacovigilance Joint Operating Policy
attached hereto as Exhibit “10” with respect to post-marketing Adverse Event
information; provided that, the Parties agree to negotiate a superseding
Pharmacovigilance Joint Operating Policy upon termination of the Fill-Finish
Supply Period to regulate post-marketing Adverse Event information for Product
manufactured by Pfizer Mexico pursuant to the Active Pharmaceutical Ingredient
Supply Agreement. Within a reasonable time frame after notice by Pfizer Mexico
of its intent to conduct certain clinical activities pursuant to the terms of
this Agreement, the Parties shall prepare and draft guidelines and procedures to
govern pre-marketing and clinical Adverse Event information, such policies to
parallel in material and applicable effects the policies and procedures set
forth in Exhibit “10” hereto.

C. Product Complaints and Inquiries as to Quality

1. From the date when Regulatory Approval is granted and throughout the Term,
Pfizer Mexico shall maintain a procedure, subject to review and approval by
Oscient, to deal with Product complaints occurring in Mexico only, including
inquiries related to the safety, identity, strength, quality or purity of the
Product and any other matter related to the quality of the Product, whether or
not such Product is manufactured by Oscient or its third party manufacturer.
Oscient or its partners have the sole responsibility for maintaining a procedure
to deal with Product complaints outside of Mexico. Pfizer Mexico shall
investigate and respond to such complaints or quality inquiries in a timely
manner, and shall, within one (1) business day of its receipt of such complaint
or quality inquiry, forward all complaints and quality inquiries to Oscient or
its designee and to such other persons as may be required to comply with Mexican
laws and regulations. With respect to Pfizer Mexico’s obligations under this
Section 12(C)(1), Pfizer Mexico shall disclose whether such complaint are
related to a Product manufactured by Oscient or Pfizer Mexico.

2. (a) Oscient shall investigate Product complaints for Product manufactured by
Oscient forwarded by Pfizer Mexico. Oscient shall comply with all reasonable
Pfizer Mexico’s requests in connection with the investigation of any such
Product complaint. Oscient shall provide Pfizer Mexico with information
regarding any such Product complaint investigation as reasonably requested by
Pfizer Mexico.

 

33



--------------------------------------------------------------------------------

(b) Oscient shall complete and document each Product complaint investigation for
Product manufactured by Oscient within 30 calendar days after initial receipt of
the complaint unless Oscient advises the investigation will take longer to
complete. Pfizer shall be responsible for determining, in its reasonable
discretion, when a complaint investigation has been completed and shall have
sole responsibility for responding to the complainant.

(c) Oscient shall perform preliminary investigations for all expedited
complaints for Products (including active pharmaceutical ingredient included in
such Product) manufactured by Oscient. Such expedited complaints involve but are
not limited to allegations of tampering or mixed product. Within three business
days, Oscient must provide Pfizer a preliminary investigation report which shall
include but is not limited to, review of manufacturing and/or packaging records,
and review of analytical records. Oscient shall use reasonable efforts to
conduct an evaluation of retain samples within three business days unless
Oscient advises such evaluation will take longer to complete. Oscient shall use
reasonable efforts to complete such expedited complaint investigations within 14
calendar days of initial receipt of the complaint unless Oscient advises such
investigation will take longer to complete.

(d) Oscient shall notify Pfizer of a confirmed out-of-specification result
pertaining to a complaint sample within 1 business day of confirming the
out-of-specification result.

(e) The obligations of Oscient under this Section 12(C)(2) shall terminate upon
the termination of the Fill-Finish Supply Period.

D. Product Recalls

In the event that (i) the Regulatory Authority or any other governmental agency
or authority issues a request or orders that the Product be recalled, (ii) a
court of competent jurisdiction orders that the Product be recalled, or
(iii) Oscient determines that the Product should be recalled or a notice is
required relating to restrictions on use of the Product, Pfizer Mexico shall
attend to the same within Mexico and the Parties shall take all appropriate
corrective action. In the event

 

34



--------------------------------------------------------------------------------

such action results from: (a) Oscient’s negligence or willful misconduct,
Oscient shall be responsible for the expenses thereof, or (b) Pfizer Mexico’s
negligence or willful misconduct, Pfizer Mexico shall be responsible for the
expenses thereof within Mexico; otherwise, the Parties shall share equally the
expenses of the action within Mexico. For purposes of this Agreement, the
expenses of the action shall be the expenses of notification and return or
destruction (if authorized by Oscient) of the Product, the cost of replacement
of the Product, and any costs directly associated with the distribution of
replacement Products. Pfizer Mexico and Oscient shall cooperate fully with one
another in carrying out such action. For purposes of this Section 12(D),
“Product” shall include all Product sold by Pfizer Mexico, whether or not such
Product is manufactured by Oscient or its third party manufacturer.

E. Record Keeping

Pfizer Mexico shall retain a record of all Product related complaints, medical
inquiries and Adverse Events occurring in Mexico for a period of not less than
five (5) years beyond the termination date of this Agreement or for such longer
period as may be required by applicable law.

SECTION 13. INTELLECTUAL PROPERTY

A. File and Maintain

1. Oscient, at its sole expense, shall directly or through a representative or
third party, diligently file, prosecute and maintain the registration of the
Patents and Trademarks in Mexico, subject, however, to Section 11(2). Oscient
shall not allow any of the Patents or Trademarks to become inactive by failure
to timely pay an annuity fee or such other maintenance fee.

2. Oscient will keep Pfizer Mexico reasonably informed of the status of such
filing, prosecution and maintenance, including, without limitation, (i) by
providing Pfizer Mexico with copies of all communications received from or filed
with the IMPI with respect to the Patents and Trademarks, and (ii) by providing
Pfizer Mexico a reasonable time prior to taking or failing to take any action
that would materially affect the scope or validity of any of the Patents and
Trademarks, with prior written notice of such proposed action or inaction so
that Pfizer Mexico has a reasonable opportunity to review and comment. Oscient’s
agreement and implementation of Pfizer Mexico’s comments should not be
unreasonably withheld.

 

35



--------------------------------------------------------------------------------

B. Right to Use Oscient Intellectual Property

1. Subject to other provisions of this Agreement, Pfizer Mexico agrees that it
will not at any time assert or claim any interest in, nor register or attempt to
register, the Patents, Know-How or Trademarks or trademarks confusingly similar
thereto, and will cooperate with Oscient to secure or maintain Oscient’s rights
under the Patent Rights, Know-How and Trademarks in Mexico. All benefit and
goodwill arising from Pfizer Mexico’s use of the Trademarks shall inure to the
benefit of Oscient.

2. In performing its obligations pursuant to this Agreement, Pfizer Mexico shall
have the right, granted to it in accordance with Section 1(A), to use the
Trademarks in Mexico solely to Commercialize the Product in Mexico, such uses
including those in connection with promotional and sales activities in the form
in which they are displayed on the labels, packaging and advertising for the
Product as provided by Oscient, or as approved in writing in advance by Oscient.
This Agreement shall not constitute a right to use the Trademarks for any other
purpose. Pfizer Mexico shall not alter the Trademarks without the prior written
consent of Oscient.

3. To the extent that Pfizer Mexico creates any advertising materials, the
Trademarks of Oscient used by Pfizer Mexico shall conform as to artwork,
lettering, color and size with those used by Oscient and shall identify Oscient,
or Oscient’s designee, as the owner of such Trademarks, if Oscient provides
notice of such designee to Pfizer Mexico.

C. Infringement or Misappropriation of Intellectual Property

If either Party learns of an infringement or threatened infringement of the
Patents or Trademarks, or of a misappropriation of Know-How, in Mexico in which
exists a colorable cause of action for infringement, including patent
infringement or provisional rights, or for misappropriation of trade secrets,
the Party first learning of or discovering the alleged infringement or
misappropriation shall promptly notify the other Party in writing and shall
provide the other Party with all information reasonably available to the
notifying Party evidencing such

 

36



--------------------------------------------------------------------------------

infringement or threatened infringement, or of such misappropriation. Upon such
notice, the Parties shall in good faith consult in an effort to determine
whether a reasonably prudent owner or licensee of intellectual property would
institute litigation to enforce the rights at issue in light of all relevant
business, economic, and legal factors (including the projected cost of
litigation, the likelihood of success on the merits, the probable amount of any
damage award, the prospects for satisfaction of any judgment against the alleged
infringer or other potential defendant, the possibility of counterclaims against
the Parties or a party related thereto, the diversion of Oscient’s and Pfizer
Mexico’s human and economic resources, the impact of any possible adverse
outcome on Oscient or Pfizer Mexico, and the effect any publicity might have on
Oscient’s or Pfizer Mexico’s respective reputations and goodwill).

If Pfizer Mexico has standing, Pfizer Mexico shall have the right, but not the
obligation, to bring, defend and maintain any appropriate suit or action, or
commence settlement negotiations with an alleged infringer, or other potential
defendant, for abatement of the infringement or threatened infringement of the
Patents or Trademarks, or of the misappropriation of the Know-How, in Mexico, at
Pfizer Mexico’s sole expense. Oscient or its designee shall have the right to
participate in any such suit or action using independent counsel, at its sole
expense. If Pfizer Mexico lacks such standing and requests Oscient to join
Pfizer Mexico as a party in such suit or action in order for Pfizer Mexico to
bring such an action, Oscient shall execute all papers and perform such other
acts as may be reasonably requested by Pfizer Mexico, at Pfizer Mexico’s sole
expense. Any amount recovered by Pfizer Mexico as a result of such suit or
action shall first be applied to reimburse each of the Parties, pro rata, for
any costs or expenses incurred in bringing, defending or maintaining such
action. The balance (the “Net Recovery”) shall be for the sole benefit of Pfizer
Mexico. The Net Recovery shall be considered as Net Sales (as defined herein),
subject to the milestones and royalty payments set forth in Sections 7(C) and
7(D) herein, and distributed pursuant to the terms of this Agreement.

If Pfizer Mexico does not initiate suit or action including settlement
negotiations with an alleged infringer, or other potential defendant, within
***** days after first notice of infringement or threatened infringement of the
Patents or Trademarks, or of misappropriation of Know-How received either from
Oscient or the alleged infringer or potential defendant, or if having initiated
such suit or action it thereafter does not diligently prosecute such suit or
action, Oscient or its

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

37



--------------------------------------------------------------------------------

designee shall have the right, but not the obligation, to bring, defend, and
maintain any appropriate suit or action of the infringement or threatened
infringement, or of a misappropriation of Know-How, at Oscient’s sole expense.
If Oscient requests Pfizer Mexico to join Oscient or its designee as a party in
such suit or action, Pfizer Mexico shall execute all papers and perform such
other acts as may be reasonably requested by Oscient, at Oscient’s sole expense.
Pfizer Mexico shall have the right to participate in any such suit or action
using independent counsel, at its sole expense. Any amount recovered by Oscient
or its designee as a result of such suit or action shall first be applied to
reimburse each of the Parties, pro rata, for any costs or expenses incurred in
bringing, defending, and maintaining any such suit or action. The balance shall
be divided equally between the Parties.

Irrespective of which party initiates such a suit or action as described above,
Oscient and Pfizer Mexico shall in good faith cooperate to execute a uniform
litigation strategy so as to not hinder or damage the strategy of the other
Party; provided that, Oscient cannot make any representations on behalf of its
third party designees.

D. Third Party Claims

In the event a third party asserts a cause of action (arising from the
Commercialization or Development of Product in Mexico) concerning alleged
infringement of the third party’s patent or trademark, or misappropriation of
its know-how, or in the event certain or all of the Patents or Trademarks are
the subject of a legal action by a third party including a declaratory judgment
action, an interference, inter partes reexamination, or opposition proceeding,
the Parties shall confer and determine whether to defend and how best to control
the defense of any such third party action. If the Parties disagree whether a
defense should be undertaken, then the Party desiring to defend such action or
proceeding, if the Party has standing, may proceed with such defense, but shall
be under no obligation to do so, and shall pay its own expenses. In the event
the Parties agree that the third party action should be defended, such defense
strategy should be controlled by Pfizer Mexico, although each Party shall have
the right, at its own expense, to participate in such defense, and to be
represented in any such third party action by counsel of its choice at its sole
discretion. With respect to any such third party action, the Party entitled to
control defense shall also have the right to control settlement of such third
party action; provided, however, that no settlement shall be entered into
without the written consent of the other Party,

 

38



--------------------------------------------------------------------------------

which consent shall not be withheld unreasonably. To the extent a Party decides
not to participate in defending in any such third party action, the
participating Party shall keep the other Party reasonably informed, in writing,
of the progress of any such third party action.

E. Safeguarding Marks

Pfizer Mexico shall, at Oscient’s expense, provide all reasonable assistance to
Oscient, and shall forthwith execute any document necessary for the recording,
registration or safeguarding of Oscient’s rights in the Patents, Know-How and
Trademarks in respect of the carrying out of this Agreement and/or the
Commercialization of the Product under the Trademarks, in a form satisfactory to
Oscient.

F. Improvements

The Parties agree that any Improvements (and any patents that may issue
therefrom) will be jointly owned by the Parties (regardless of inventorship).

Subject to the terms of this Agreement, the Parties agree that any improvements,
other than Improvements, including any other inventions or developments with
respect to the Product including any improvements to the manufacturing process
as contemplated in Section 4(B) (“Other Improvements”), (and any patents that
may issue thereon), shall be solely owned by the Party that invented such Other
Improvements; provided that, Pfizer Mexico hereby grants to Oscient a
non-exclusive, world-wide (not including Mexico during the Term), royalty-free,
paid-up, irrevocable license (including the right to grant sub-licenses) to
make, have made, use, import, offer for sale, sell and otherwise transfer or
dispose of products under any Other Improvements made by Pfizer Mexico to the
Products. To the extent any Other Improvements or other inventions or
developments with respect to the Product is invented by both Parties, such Other
Improvements or other inventions or developments (and any patents that may issue
thereon) shall be jointly and equally owned by the Parties. In case of a dispute
between the Parties over Other Improvements, inventorship shall be determined
pursuant to United States patent law.

The Parties agree to jointly cooperate in modifying any patents or patent
applications related to and including the Patents (pursuant to the terms set
forth in Section 13(A)(2)) or applying to

 

39



--------------------------------------------------------------------------------

register new patents, as necessary, to protect any such jointly owned
Improvements or Other Improvements or other inventions or developments, provided
that (i) no such registration shall prejudice the rights of Oscient under the
Patents, and (ii) Pfizer Mexico acknowledges that it does not have the right to
conduct non-clinical research and drug development activities of the Product.
Pfizer Mexico agrees to Oscient’s right to commercialize any and all
Improvements and other jointly owned Other Improvements or other inventions or
developments, which right shall be non-exclusive inside of Mexico and exclusive
outside of Mexico, without any consent of, or obligation to account or otherwise
pay compensation to, Pfizer Mexico.

Either Party may assign or otherwise transfer its joint ownership interest in
whole or in part, in any or all Improvements (and any patents that may issue
thereon) and other jointly owned Other Improvements or other inventions or
developments in its discretion.

SECTION 14. SUBDISTRIBUTORS

Pfizer Mexico may appoint subdistributors within Mexico to Commercialize the
Product, with the advance written consent of Oscient, provided such consent will
not be unreasonable withheld by Oscient (each a “Subdistributor”), and Oscient
shall then record with the IMPI the sub-sublicense granted to the
Subdistributor, at the expense of Pfizer Mexico. No appointment of a
Subdistributor shall be considered as an assignment of Pfizer Mexico’s rights
and obligations under this Agreement nor shall it have the effect of
substituting the Subdistributor for Pfizer Mexico with respect to Oscient for
purposes of this Agreement. All obligations of Pfizer Mexico under this
Agreement shall continue to apply with respect to any sales of the Product made
by a Subdistributor, Pfizer Mexico shall be responsible for ensuring compliance
by Subdistributors with the obligations of Pfizer Mexico under this Agreement,
and Pfizer Mexico shall be directly liable to Oscient for any failure by a
Subdistributor to comply with the obligations of Pfizer Mexico under this
Agreement. Any and all grant of rights to a Subdistributor shall be consistent
with the terms and conditions of this Agreement, and shall provide for
termination upon termination of this Agreement. Pfizer Mexico shall provide
Oscient with a copy of each such agreement with a Subdistributor within thirty
(30) days of execution. Any Subdistributor shall perform the obligations set
forth in Sections 15 and 19 with respect to any Regulatory Approvals which may
be granted or transferred to such Subdistributor pursuant to the terms of this
Agreement.

 

40



--------------------------------------------------------------------------------

SECTION 15. POWER OF ATTORNEY

Within ten (10) business days from the execution of this Agreement, Pfizer
Mexico shall grant to Oscient an irrevocable special power of attorney,
substantially in the form attached hereto as Exhibit “6,” to one or more
individuals designated by Oscient, authorizing the grantees, upon any
termination of this Agreement pursuant to its terms, to act on behalf of Pfizer
Mexico in any transactions with the Regulatory Authorities, including those
transactions related to obtaining, maintaining, accessing, and assigning (in the
event of the termination of this Agreement) the Regulatory Approval and the
Additional Registrations. Pfizer Mexico hereby agrees to deliver to Oscient
within a term of ten (10) business days after the execution of this Agreement,
two certified copies of the notarial deeds evidencing such power of attorney.
Oscient hereby agrees not to exercise any of the faculties granted under such
power of attorney without prior written notice five (5) business days in advance
from the moment of exercise of such faculties.

SECTION 16. HEAD LICENSE

1. Oscient agrees to use best efforts in performing its obligations under and
maintaining in full force and effect the Head License. Oscient further agrees
not to terminate or accept the termination of the Head License during the Term,
without the express written consent of Pfizer Mexico unless such termination is
as a result of any breach by Pfizer Mexico under this Agreement. Pfizer Mexico
acknowledges that performance by Oscient of its obligations under this Agreement
is conditional upon the Head License remaining in full force and effect and
Pfizer Mexico therefore agrees that Oscient shall not be liable to Pfizer Mexico
for any default by Oscient under this Agreement in the event the Head License is
terminated prior to the termination of the Term or of this Agreement, provided
the same has not occurred through any breach of the Head License by Oscient not
caused by Pfizer Mexico. In the event that the Head License terminates prior to
the expiration or termination of this Agreement, without the consent of Pfizer
Mexico or through no breach of the Head License by Oscient, this Agreement shall
also terminate at the same time and neither Party shall have any further
liability to the other under this Agreement, with the exception of any default
by the Parties under this Agreement or with respect to rights and obligations
arising prior to the termination of this Agreement.

 

41



--------------------------------------------------------------------------------

2. Pfizer Mexico agrees that it shall not do anything to cause the Head License
to be terminated or which would create a default thereunder.

SECTION 17. NON-COMPETITION

During the Term and for ***** months thereafter, Pfizer Mexico agrees for itself
and on behalf of its directors, officers and employees that it and they shall
not directly or indirectly Commercialize in Mexico oral pharmaceutical products
which are (i) members of *****, and (ii) ***** (a “Competitive Product”);
provided that, oral pharmaceutical products which are indicated for *****, shall
not be considered Competitive Products so long as Oscient has not agreed to
allow Pfizer Mexico to Commercialize the Product for ***** pursuant to Section
E(2) herein. The Parties hereby agree that the provisions of this Section 17 do
not apply to any products and all products that are commercialized, sold,
imported, and/or marketed or otherwise dealt with by Pfizer Mexico or its
affiliates as of the date of execution of this Agreement.

Notwithstanding anything contained herein, Pfizer Mexico will not be subject to
the non-competition obligation provided in this Section 17, in the event this
Agreement is terminated by Pfizer Mexico based on a material breach not cured by
Oscient pursuant to the terms contained herein.

SECTION 18. CONFIDENTIALITY

A. Non-Disclosure of Confidential Information

Any recipient of a Party’s Confidential Information (the “Receiving Party”)
agrees that the Party disclosing such Confidential Information (the “Disclosing
Party”) has a proprietary interest in any Confidential Information provided to
the Receiving Party by the Disclosing Party, whether in connection with this
Agreement or otherwise. All Confidential Information, other than Improvements
made by Pfizer Mexico or other improvements, inventions or developments made
jointly by the Parties, shall remain the exclusive property of the Disclosing
Party during the Term and thereafter. The Receiving Party shall disclose
Confidential Information only to those of its agents and employees to whom it is
necessary in order to carry out their duties as limited by the terms and
conditions of this Agreement. During the Term and thereafter, the Receiving
Party shall ensure that all Confidential Information shall be maintained in
strict confidence by such agents and employees and shall not be used for any
purpose other than in

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

42



--------------------------------------------------------------------------------

connection with the Receiving Party’s performance of its duties under this
Agreement. The Receiving Party shall, at its expense, return to the Disclosing
Party the Confidential Information in its possession or control, including that
given to its agents and employees, as soon as practicable after the termination
of this Agreement. The terms and conditions of this Agreement shall be
considered Confidential Information of each Party.

B. Exclusions to Non-Disclosure Restriction.

The Receiving Party shall not be liable for the disclosure of Confidential
Information to the extent that the Confidential Information so disclosed (i) was
in the public domain at the time of disclosure without breach of this Agreement,
(ii) was known to or contained in the records of the Receiving Party from a
source other than the Disclosing Party at the time of disclosure by the
Disclosing Party to the Receiving Party and can be so demonstrated by written
records of the Receiving Party, (iii) was independently developed and is so
demonstrated by written records of the Receiving Party promptly upon receipt of
the documentation and technology by the Receiving Party, (iv) becomes known to
the Receiving Party from a source other than the Disclosing Party without breach
of this Agreement by the Receiving Party and can be so demonstrated, or (v) is
required by law, regulation, rule, act or order of any Governmental Authority by
the Receiving Party; provided, however, if reasonably possible, such Receiving
Party gives the Disclosing Party sufficient advance written notice to permit it
to seek a protective order or other similar order with respect to such
Confidential Information and, thereafter, the Receiving Party discloses only the
minimum Confidential Information required to be disclosed in order to comply.

 

43



--------------------------------------------------------------------------------

C. Publicity

The Parties shall agree upon and issue a press release or other public
announcement concerning this Agreement to be released as promptly as practicable
after execution hereof. Otherwise, and except for references to, or
republication of, such press release, the Parties shall keep the terms and
conditions of this Agreement confidential, and no public statements concerning
the existence or terms of this Agreement shall be made or released in any medium
without the prior approval of both Parties. Notwithstanding the above, the
Parties each acknowledge that Oscient is a reporting company under the
Securities Exchange Act of 1934 and that, as such, it may make any public
announcements regarding the execution, delivery, performance or terms of this
Agreement that it determines, in its sole reasonable discretion, are necessary
or appropriate in light of its status as a public reporting company. Once such
press release or any other written statement is approved for disclosure by both
Parties, either Party may make subsequent public disclosure of the contents of
such statement without the further approval of the other Party.

SECTION 19. TERMINATION

A. Material Breach

If either Party materially breaches this Agreement, which breach is not cured
within ***** days of notice thereof from the non-breaching Party to the
breaching Party, the non-breaching Party may terminate this Agreement upon
notice to the breaching Party following the expiration of the cure period.

B. Challenge to Patent or Trademarks

If Pfizer Mexico challenges the validity of any of the Patents or Trademarks,
Oscient may immediately terminate this Agreement.

C. Termination for Other Causes

Either Party may terminate this Agreement if: (i) an Adverse Event occurs that,
in the opinion of one of the Parties, acting reasonably, discloses new toxicity,
safety findings or side effects that are sufficiently severe to justify the
discontinuance of the distribution and sale of the Product in Mexico, (ii) the
other Party becomes insolvent or becomes subject to any order for relief under
any bankruptcy, liquidation, insolvency or similar law or the use, (iii) the
Commercialization of

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

44



--------------------------------------------------------------------------------

the Product is found by the competent Mexican Government Authorities to
constitute an infringement or misappropriation of third party intellectual
property rights, or (iv) a formal rejection is received from Regulatory
Authorities and the Parties agree that regulatory approval of the Product is not
achievable.

D. Oscient Right to Terminate

Oscient shall have the right to terminate this Agreement, subject to the
notification and cure provisions set out in Section 19(A) above, if: (i) Pfizer
Mexico has not submitted the dossier for market approval for the Product in
Mexico on or before ***** months from the date of execution of this Agreement,
or (ii) the percentage (set forth below) of the minimum Detailing requirement
(expressed in terms of FTEs) by Pfizer Mexico set forth in the Detailing and
Promotional Plan for any of the first three years after the First Commercial
Sale (referenced as “Launch Date” in the table below) is not achieved by Pfizer
Mexico; provided that, Pfizer Mexico maintains its rights to revise and amend
such minimum Detailing pursuant to the provision of Section 6(B)(2)::

 

First Launch Date Year

 

Percentage of Planned Details

First 12 Month Period after Launch Date   *****% of Planned Details (expressed
in terms of FTEs) Second 12 Month Period after Launch Date   *****% of Planned
Details (expressed in terms of FTEs) Third 12 Month Period after Launch Date  
*****% of Planned Details (expressed in terms of FTEs)

Calculation of the amounts set out in the table above shall be based on Pfizer
Mexico’s internal automated call reporting system reports and/or the Quarterly
Reports submitted to Oscient, as provided in Section 8(B), and may be verified
by Oscient as provided in Section 8(B).

E. Pfizer Mexico Right to Terminate

Pfizer Mexico shall have the right to terminate this Agreement:

 

  (i) without cause after the first anniversary of the First Commercial Sale
upon six (6) months prior written notice to Oscient, or

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

 

45



--------------------------------------------------------------------------------

  (ii) upon written notice to Oscient, with immediate effect, if Pfizer Mexico
is not allowed to reasonable inspect the batches of Product produced by
Oscient’s manufacturer pursuant to the provisions of Section 4(B)(1); and

 

  (iii) upon written notice to Oscient, with immediate effect, if at any time
during the Term of this Agreement, Oscient becomes an Affiliate of an entity
selling or distributing a Competitive Product in Mexico.

F. Effect of Termination

1. Upon the expiration of the Term or in the event of the termination of this
Agreement for any other reason, Pfizer Mexico shall transfer, assign and fully
release to Oscient, or its designee, at Oscient’s expense, any and all
Regulatory Approval for the Products in Mexico obtained by Pfizer Mexico
pursuant to this Agreement, on or before the expiry of ten (10) business days
after such expiration or termination (the “Period”). For purposes of the
foregoing, Pfizer Mexico shall execute an assignment (the “Assignment”)
substantially in the form attached to this Agreement as Exhibit “7” or a
document having a similar purpose, as may be required by the Regulatory
Authorities, to transfer Regulatory Approval to Oscient or its designee, and
Pfizer Mexico agrees to appear before a notary public of Oscient’s choice to
execute the Assignment within the Period so that Oscient may continue with the
actions necessary to register the Assignment.

2. Upon the expiration of the Term or termination of this Agreement, Pfizer
Mexico shall cease (and shall cause any Subdistributor to cease) Commercializing
and/or manufacturing the Product or displaying or using the Trademarks and the
sublicense granted pursuant to Section 1 herein shall automatically terminate.

3. Upon the expiration of the Term or termination of this Agreement, Pfizer
Mexico shall cease to use the Trademarks and practice under the Patents and
authorizes Oscient to apply for the cancellation of the sublicense registration
with the IMPI.

4. Upon the expiration of the Term or termination of this Agreement, Pfizer
Mexico shall immediately deliver to Oscient, or such other person as it may
designate, all promotional

 

46



--------------------------------------------------------------------------------

material, including catalogues, Product price lists, and any other documents or
material (including any material delivered in electronic form and Confidential
Information) provided by Oscient to Pfizer Mexico or prepared or developed by
Pfizer Mexico with respect to the Product or its Commercialization in Mexico.

5. From and after the expiration of the Term or termination of this Agreement,
Pfizer Mexico shall cooperate with Oscient, its representatives and agents,
including any new distributor designated by Oscient in place of Pfizer Mexico,
in taking over the importing into Mexico and the Commercialization of the
Product in place of Pfizer Mexico for a period of ***** months.

6. From and after the termination of this Agreement, Pfizer Mexico shall have a
period of ***** days to sell its remaining inventory of the Product, provided it
shall do so at a price not less than its market price in effect immediately
prior to the termination.

7. From and after the termination of this Agreement, the Oscient license of
Pfizer Information set forth in Section 2 and the data set forth in Section 5(F)
shall be expanded to allow Oscient to use such Information and data in Mexico.

G. Surviving Provisions.

Notwithstanding any provision herein to the contrary, the rights and obligations
of the Parties set forth in Sections 2, 7, 8(A), 8(B)(5), 11(2), 11(3), 12(A),
13(F), 15, 17, 18, 19(F), 19(G), 21, 22, 23 and 24 as well as any rights or
obligations otherwise accrued hereunder (including any accrued payment
obligations), shall survive the expiration or termination of the Term.

SECTION 20. FORCE MAJEURE

If the performance of either Party (excluding any payment obligation under this
Agreement) is prevented, restricted or interfered with by reason of any event or
cause whatsoever beyond the reasonable control of the Party so affected, such
Party, upon prompt notice to the other Party, shall be excused from performance
to the extent of such prevention, restriction or interference; provided that
such cause is not the result of a breach of this Agreement, and only for the
duration of the event or cause. Upon the occurrence of such event or cause, the
Party affected thereby shall use reasonable efforts to cure or overcome the same
and resume performance of its obligations hereunder.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

47



--------------------------------------------------------------------------------

SECTION 21. INDEMNITY

A. Pfizer Mexico Obligation

Subject to compliance by Oscient with its obligations hereunder Pfizer Mexico
agrees to defend, indemnify and hold harmless Oscient and its agents, officers,
directors and employees from and against all demands, claims, actions, causes of
action, suits, proceedings, hearings, investigations, assessments, liabilities,
losses, damages, costs and expenses including without limitation interest,
penalties and disbursements (including reasonable attorneys fees) to the extent
resulting from: (i) a breach by Pfizer Mexico or its Subdistributors of the
terms and conditions of this Agreement, or any misrepresentation or breach of
the representations made by Pfizer Mexico in this Agreement, (ii) any gross
negligence, willful misconduct or illegal act of Pfizer Mexico or its
Subdistributors, (iii) the Development or Commercialization of the Product by
Pfizer Mexico, or its Subdistributors, including, without limitation, (A) any
actions taken by Pfizer Mexico related to obtaining or filing for Regulatory
Approvals, or (B) any actual or alleged injury to a Person or property or death
resulting from Pfizer Mexico’s negligence in the manufacture, storage, handling,
transportation, maintenance or other activity related to the Development and/or
Commercialization of the Product; provided that, Pfizer Mexico shall have no
responsibility under this Section 21(A) with respect to the Mexico Promotional
Materials, data, studies or information provided by Pfizer Mexico for use by
Oscient outside Mexico, and/or (iv) the importation of the Product into Mexico,
except to the extent of Oscient’s responsibility therefore under Section 22(B)
herein.

B. Oscient Obligation

Subject to compliance by Pfizer Mexico with its obligations hereunder, Oscient
agrees to defend, indemnify and hold harmless Pfizer Mexico and its agents,
officers, directors and employees from and against all demands, claims, actions,
causes of action, suits, proceedings, hearings, investigations, assessments,
liabilities, losses, damages, costs and expenses including without limitation
interest, penalties and disbursements (including reasonable attorneys fees) to
the extent resulting from: (i) a breach by Oscient of the terms and conditions
of this Agreement or a

 

48



--------------------------------------------------------------------------------

Purchase Order, or any misrepresentation or breach of the representations made
by Oscient in this Agreement, (ii) any actual or alleged injury to a Person or
property or death resulting from the use or consumption in accordance with the
IPP by any Person of any Product supplied by Oscient under this Agreement,
unless (A) such injury or death to any Person was a result of Pfizer Mexico’s
storage, handling, transportation, manufacture, maintenance or other activity
related to the Development and/or Commercialization by Pfizer Mexico or its
Subdistributor of the Product, or (B) the use or consumption by such Person of
such Product was related to the treatment of an indication for which approval in
Mexico was not supported by the data or information provided by Oscient pursuant
to Section 5(C) above and/or (iii) any gross negligence, willful misconduct or
illegal act of Oscient.

C. Contribution

In order to provide for just, equitable and conscionable contribution in
circumstances in which the indemnification provided for in Sections 21(A) and
21(B) both apply in accordance with their respective terms, the Parties agree to
the extent mandated by a court of law or as otherwise agreed to by the Parties
to contribute proportionally to the aggregate losses resulting from demands,
claims, actions, causes of action, suits, proceedings, hearings or
investigations of third parties (“Third Party Claims”).

D. Notice of Claims

A Party (“Indemnified Party”) shall promptly notify the other Party
(“Indemnifying Party”) of any liability in respect of which the Indemnified
Party intends to claim an indemnification against the Indemnifying Party, and
Indemnifying Party shall thereupon assume and have exclusive control over the
defense thereof with counsel selected by the Indemnifying Party that is
reasonably satisfactory to the Indemnified Party. The Indemnified Party shall
have the right to fully participate in any such action or proceeding and to
retain its own counsel, with the reasonable fees and expenses to be paid by the
Indemnifying Party if representation of the Indemnified Party by the counsel
retained by the Indemnifying Party would be inappropriate under applicable
standards of professional conduct due to actual or potential differing interests
between the Parties. The failure to deliver notice to the Indemnifying Party
within a reasonable time after the commencement of such action, to the extent
prejudicial to the Indemnifying

 

49



--------------------------------------------------------------------------------

Party’s ability to defend such action, shall relieve the Indemnifying Party from
its indemnification obligations hereunder, but the failure to so deliver notice
to the Indemnifying Party shall not relieve it of any liability that it may have
to the Indemnified Party otherwise than as aforesaid.

E. Sole and Exclusive Remedy.

The Parties acknowledge and agree that the remedies provided for in this
Agreement shall be the Parties’ sole and exclusive remedy with respect to the
subject matter of this Agreement, except for claims based on fraud or willful
misconduct.

F. Survival.

The obligations of the Parties contained in this Section 21 shall survive the
termination of this Agreement and shall remain in full force and effect,
regardless of any investigation made by or on behalf of either Party, for a
period of ***** months after such termination; provided, that if prior to the
end of such *****-month period, a claim for indemnification with respect thereto
shall have been properly made hereunder, this Section 21 shall survive for
purposes solely of such claim until such claim has been finally adjudicated or
settled.

SECTION 22. DISPUTE RESOLUTION

A. Alternative Dispute Resolution and Arbitration

All disputes arising between the Parties with respect to this Agreement shall be
resolved as provided in this Section. Any such dispute that the Parties are
unable to resolve directly shall be referred to the Steering Committee, and if
the Steering Committee is unable to resolve such dispute during a period of
thirty (30) days either Party may refer to its Country Manager in the case of
Pfizer Mexico and in case of Oscient to its Chief Executive Officer for
attempted resolution by good faith negotiation. If such individuals are unable
to resolve such dispute within thirty (30) days after referral, then either
Party may thereafter submit the dispute to be decided by binding arbitration
according to the rules and procedures of the American Arbitration Association
(“AAA”) for commercial arbitration. The arbitration shall take place in New
York, New York. Unless the Parties agree otherwise, there shall be a single
arbitrator selected by agreement among the Parties or, if they cannot agree, one
shall be designated by the AAA. The

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

50



--------------------------------------------------------------------------------

prevailing Party is entitled to recover its attorney’s fees and costs. The award
of the arbitrator shall be final and binding upon the Parties and may be
confirmed by any court having jurisdiction over the Parties and the controversy.

B. Equitable Relief

Notwithstanding anything to the contrary in this Agreement, either Party will
have the right to seek temporary injunctive relief in any court of competent
jurisdiction in the State of New York as may be available to such Party under
the laws and rules applicable in such jurisdiction with respect to any matters
arising out of the other Party’s performance of its obligations under this
Agreement.

C. Service of Notice

The Parties irrevocably appoint CT Corporation System having an address at 111
Eight Avenue, New York, New York 10011, as agent for service of process to
receive on behalf of such Parties, service of any process, notice, or summons
(including submission to arbitration) in any action, suit, or proceeding arising
out of or in connection with this Agreement. For this purpose, Pfizer Mexico
shall follow the appropriate procedure provided by CT Corporation System to be
name them as agent of service, within ten (10) business days after the date
hereof, and shall provide to Oscient evidence of such designation promptly
thereafter; provided that, such procedure shall meet the requirements of Mexican
law (including notarization and apostilling), and shall be in form and substance
satisfactory to Oscient. Notwithstanding the foregoing, service of any process
or delivery of any notice (including submission to arbitration) upon Pfizer
Mexico may also, at the option of Oscient, be made by any legally acceptable
manner at the following address, in accordance with the laws of Mexico:

Paseo de los Tamarindos #40,

Bosques de las Lomas,

Mexico Distrito Federal, 05120

SECTION 23. DEFINITIONS

The definitions in this Section 23 shall apply equally to both the singular and
plural forms of the terms defined. As used in this Agreement, (i) the words
“include”, “includes” and “including”

 

51



--------------------------------------------------------------------------------

shall be deemed to be followed by the phrase “without limitation”; (ii) the
words “hereof”, “herein”, “hereby” and derivatives or similar words refer to
this entire Agreement; and (iii) all references to attachments, exhibits and
schedules shall be deemed references to Sections of this Agreement and
attachments, exhibits and schedules to this Agreement unless the context shall
otherwise require.

“ABS” shall mean acute bacterial sinusitis.

“Actual Packaging-Related Manufacturing Costs” shall mean the expenses incurred
by Oscient in connection with the packaging of the Product as further delineated
pursuant to the categories set forth in Schedule II of this Agreement and that
shall be negotiated in good faith between Oscient and Patheon Pharmaceuticals
Inc.

“Actual Per Tablet Cost” shall mean: (a) if Product is manufactured by Oscient
or a subcontractor therewith, the direct labor and materials cost, regulatory
compliance activities, quality assurance and quality control, supply chain
management, pharmacovigilance and logistics calculated in accordance with U.S.
generally accepted accounting principles consistently applied, or (b) (i) the
price charged to Oscient by a third party manufacturer for the manufacture and
supply of each Product’s active pharmaceutical ingredient and fill and finish of
the Product tablets, (ii) Oscient’s overhead reasonably allocable to regulatory
compliance activities, quality assurance and quality control, supply chain
management, pharmacovigilance and logistics, provided that, such Oscient
overhead expenses to be charged to Pfizer Mexico shall be no greater than
$*****, and (iii) customs duties, fees, taxes and other charges incurred in
importing the active pharmaceutical ingredient into the United States; provided
that, the Parties agree that Actual Per Tablet Costs shall not include any
Packaging-Related Manufacturing Costs.

“Additional Products” shall mean any pharmaceutical product that (i) is not a
Product, and (ii) is a formulation of a product containing gemifloxacin as an
active ingredient or any single enantiomer-based product containing gemifloxacin
as an active ingredient.

“Adverse Event” shall mean any untoward medical occurrence in a patient or
subject who is administered a Product, whether or not such Product was
manufactured by Oscient or its third party manufacturer, whether or not
considered related to the Product, including, without limitation, any
undesirable sign (including abnormal laboratory findings of clinical concern),
symptom or disease temporally associated with the use of such Product.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

52



--------------------------------------------------------------------------------

“AECB” shall mean acute bacterial exacerbations of chronic bronchitis.

“Call” shall mean a personal visit by a Sales Representative to a member of the
Target Audience in Mexico during which such Sales Representative Details a
Product.

“CAP” shall mean community-acquired pneumonia of mild-to-moderate severity.

“Commercialize” and “Commercialization” shall mean, with respect to a Product,
all activities relating to the marketing, promotion, packaging, handling,
distribution, use, storage, sale, offer and importation for sale of the Product
in Mexico.

“Compound” shall mean the form of gemifloxacin mesylate having the molecular
formula *****.

“Confidential Information” shall mean all information not known to the general
public or of a confidential nature disclosed (in writing, verbally,
electronically, or by any other means directly or indirectly) by Oscient to
Pfizer Mexico before or after the date of this Agreement, including, without
limitation, any information relating to (i) the manufacture, testing, price,
complaints about, Regulatory Approvals for, customers of, or defects in, the
Product, and (ii) Oscient’s inventions, discoveries, improvements, methods,
products, finances, operations, processes, plans, product information (including
new or prototype products), know-how, design rights, trade secrets, market
opportunities, customer and supplier information and business affairs, including
any such information or documents related to the Technology Transfer.

“Control” shall mean with respect to any Patents or Know-How, the possession by
a Party of the ability to grant a license or sublicense of such Patents, or
Know-How as provided for herein without violating the terms of any arrangement
or agreements between such Party and any third party.

“Detail” or “Detailing” shall mean, with respect to a Product, the communication
by a Sales Representative during a Call to a member of the Target Audience
(a) involving face-to-face contact, (b) describing in a fair and balanced manner
the approved indicated uses and other

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

53



--------------------------------------------------------------------------------

relevant characteristics of such Product, (c) using promotional materials in an
effort to increase the Target Audience prescribing and/or hospital ordering
preferences of a Product for its Governmental Authority approved indicated uses,
and (d) made at the Target Audience member’s office, in a hospital, at marketing
meetings sponsored by Pfizer Mexico for the Products or other appropriate venues
conducive to pharmaceutical product informational communication where the
principal objective is to place an emphasis, either primary, secondary or
tertiary, on a Product with a member of the Target Audience; provided that, the
Parties agree that reminder emphasis during a Detail may be limited to a product
sample drop.

“Develop” shall mean, with respect to any Product, all activities relating to
seeking, obtaining and/or maintaining Regulatory Approvals, including clinical
studies and trials, regulatory affairs, statistical analysis and report writing,
market research and development and the preparation, submission, review and
development of data related thereto and all other pre-approval activities, but
excluding (i) activities relating to synthesis manufacture or otherwise making
or having made of any Product, active pharmaceutical ingredient for Product, or
any component or formulation thereof (including, without limitation, process
development work); or (ii) non-clinical research and drug development activities
of the Product.

“Diligent Efforts” means using reasonable efforts, consistent with prudent
business judgment, including the carrying out of obligations or tasks consistent
with the standard of practice in the pharmaceutical industry for the
distribution, marketing, offering for sale and selling, of a pharmaceutical
product having similar market potential, profit potential or strategic value as
the Product, based on conditions then prevailing, including, without limitation,
the maturity of the Product and the intellectual property protection surrounding
the Product.

“First Commercial Sale” shall mean, in Mexico, the date of the first arm’s
length transaction, transfer or disposition for value to a third party of a
Product by or on behalf of Pfizer Mexico or any Subdistributor of Pfizer Mexico.

“FTE” shall mean one full time equivalent Sales Representative calculated based
on the number of Details completed by a Sales Representative per twelve month
period pursuant to values attributed to such Detail as set forth in the
definitions of Primary Detail, Secondary Detail, Tertiary Detail and Reminder
Detail, as further delineated in the Detailing and Promotional Plan.

 

54



--------------------------------------------------------------------------------

“Generic Impact” shall mean a greater than ***** percent (*****%) and less than
***** percent (*****%) decrease in Pfizer Mexico’s unit sales of Product in
Mexico during the preceding twelve (12) months, in comparison with Pfizer
Mexico’s units sales of Product in Mexico during the Pre-Generic Baseline Year.

“Generic Product” shall mean a product which has the same active ingredient
(gemifloxacin) as the Product, has the same route of administration and is
approved for at least two of the same indications by the relevant Governmental
Authority in Mexico.

“Good Clinical Practices” shall mean current good clinical practices and
standards as required by applicable U.S. Governmental Authorities for the
design, conduct, performance monitoring, auditing, analyses and reporting of
clinical trials, including the requirements in 21 C.F.R. Parts 11, 50, 54, 56,
312 and 314, that provide assurance that the data and reported results are
credible and accurate and that the rights, integrity and confidentiality of
trial subjects are protected.

“Good Manufacturing Practices” shall mean current good manufacturing practices
and standards as required by applicable U.S. Governmental Authorities for the
manufacture, testing, packaging and/or distribution of the Product, including
the principles set forth in 21 C.F.R. Parts 210 and 211.

“Governmental Authority” shall mean any court, tribunal, arbitrator, agency,
legislative body, department, commission, official or other instrumentality of
(i) any government of any country, (ii) a federal, state, province, county, city
or other political subdivision thereof or (iii) any supranational body.

“Improvements” shall mean any invention made by or on behalf of Pfizer Mexico
solely, or jointly with Oscient, in the exercise of its rights under this
Agreement during the Term and disclosed in a patent application filed on or
behalf of Pfizer Mexico that covers or claims any novel use or formulation or
means of administration of Product.

“Know-How” shall mean and include information, materials, data and documents
Controlled by Oscient or otherwise known to Oscient under the Head License as of
the Effective Date or which becomes Controlled by Oscient during the Term that
(a) are related to any patent or patent application included in the Patents, or
(b) are necessary for Pfizer Mexico to practice the license granted to it
hereunder.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

55



--------------------------------------------------------------------------------

“Minimum Run Quantities” shall mean the minimum lot size of Product equal to
approximately ***** tablets of Product; provided that, the Parties agree that
the actual amount of tablets delivered by Oscient may vary due to final yield
variations.

“Net Sales” shall mean the gross amount originally invoiced representing all
sales of Products for sold by Pfizer Mexico or its Subdistributors to third
parties throughout Mexico during each calendar quarter, less the following
amounts paid by Pfizer Mexico or its Subdistributors during such calendar
quarter with respect to sales of Products regardless of the calendar quarter in
which such sales were made:

a) reasonable transportation and insurance charges directly related to the sale
of the Product to the third party in Mexico; and

b) sales and other taxes and duties (including value added taxes) directly
related to the sale of Product to a third party by Pfizer Mexico;

c) credits or allowances actually given or made for rejection of, and for
uncollectible amounts on, or return of previously sold Products; and

d) distributor incentives (i.e., special bonifications) or cash discounts,
actually granted, allowed or incurred in the ordinary course of business
directly related to the sale of the Product to a third party in Mexico.

In the case of any sale of a Product between or among Pfizer Mexico or
Subdistribution for resale (or to any other third party (for resale) on
non-arm’s length terms), Net Sales shall be calculated as above only on the
first arm’s length sale thereafter by such Subdistributor or other third party.
Any of the items set forth above that would otherwise be deducted from the
invoice price in the calculation of Net Sales but which are separately charged
to, and paid by, third parties shall not be deducted from the invoice price in
the calculation of Net Sales. In the case of any sale of a Product or part
thereof for value other than in an arm’s length transaction exclusively for
cash, such as barter or counter-trade, Net Sales shall be determined by
referencing Net Sales at which substantially similar quantities of such Product
are sold in an arm’s length transaction for cash.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

56



--------------------------------------------------------------------------------

“Packaging-Related Manufacturing Costs” shall mean the amount equal to the lower
of: (i) Oscient’s *****, or (ii) the packaging related manufacturing cost as set
forth in Exhibit “12”; provided that, Oscient’s overhead expenses to be charged
to Pfizer Mexico shall be no greater than $***** per tablet.

“Patents” shall mean any of the patents and patent applications described in
Exhibit “1” attached hereto, and any divisional, continuation,
continuation-in-part, reissue, reexamination, confirmation, revalidation,
registration, patent of addition, renewal, extension or substitute thereof, or
any patent issuing therefrom or any supplementary protection certificates
related thereto.

“Person” shall mean any natural person, entity, corporation, general
partnership, limited partnership, proprietorship, other business organization,
trust, union, association or Governmental Authority.

“Post-Generic Year” shall mean the twelve (12) month period commencing on the
first day of the calendar quarter immediately following the first commercial
sale in Mexico of a Generic Product by any third party not affiliated with
Pfizer Mexico.

“Pre-Generic Baseline Year” shall mean the twelve (12) month period ending as of
the end of the calendar quarter immediately preceding the first commercial sale
in Mexico of a Generic Product by any third party not affiliated with Pfizer
Mexico.

“Price” shall mean the sum of (i) the lower of the ***** or the Maximum Per
Tablet Cost, and (ii) all *****.

“Primary Detail” shall mean a Detail in the first mention position, in which the
predominant portion of time or emphasis is devoted to Detailing the Product, and
shall be equal to four-tenths (.4) FTEs.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

57



--------------------------------------------------------------------------------

“Product” or “Products” shall mean all oral human pharmaceutical products
containing the Compound (commonly distributed under the trademark “Factive”),
but specifically excluding any single enantiomer-based product or non-oral
formulations.

“Regulatory Samples” means Product samples, Compound samples, reference standard
samples, impurity samples, excipient samples and packaging samples.

“Regulatory Authorities” for purposes of this Agreement shall mean Mexico’s
Federal Department of Health and any successor thereto, as well as any other
government authority or agency, whether federal, state or municipal, having the
authority to license, permit or otherwise authorize the importation into Mexico
and the Commercialization of the Product in Mexico as well as to issue licenses,
permits, registrations, and approvals therefor, including Regulatory Approval.

“Regulatory Documents” means the documents set forth on Schedule I attached
hereto to be prepared and submitted by Pfizer Mexico to the Regulatory Authority
in order to obtain Marketing Authorizations.

“Reminder Detail” shall mean a Detail in the fourth mention position and shall
be equal to (i) one-tenths (.1) FTEs in a four-product Call plan, and
(ii) five-one-hundreths (.05) FTEs in a five-product Call plan.

“Sales Representative” shall mean a professional pharmaceutical sales
representative engaged or employed by Pfizer Mexico to conduct, among other
sales responsibilities, Detailing and other promotional efforts with respect to
the Products and who has been trained by Pfizer Mexico.

“Secondary Detail” shall mean a Detail in the second mention position, in which
the second-most predominant portion of time or emphasis is devoted to discussing
the Product, and shall be equal to three-tenths (.3) FTEs.

“Significant Generic Impact” shall mean a ***** percent (*****%) or greater
decrease in Pfizer Mexico’s unit sales of Product in Mexico during the
Post-Generic Year, in comparison with Pfizer Mexico’s unit sales of Product in
Mexico during the Pre-Generic Baseline Year.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

58



--------------------------------------------------------------------------------

“Specifications” shall mean the specifications for a Product attached hereto as
Exhibit “8”, as such specifications may be amended, supplemented or otherwise
modified pursuant to the terms of this Agreement (including pursuant to
Section 1(D) herein).

“Target Audience” shall mean, for each Product, the physician specialties with
authority to prescribe a pharmaceutical product or issue hospital orders for a
pharmaceutical product in Mexico, as identified in the Detailing and Promotional
Plan for such Product, in each case as may be amended from time to time by the
Steering Committee.

“Tertiary Detail” shall mean a Detail in the third mention position, in which
the Product is included in the Detail with lesser prominence than a Secondary
Detail but with more prominence then mere inclusion in a product list or sample
drop, and shall be equal to two-tenths (.2) FTEs.

“Trademarks” shall mean any of the trademarks described in Exhibit “2” attached
hereto.

*****.

SECTION 24. MISCELLANEOUS

A. Governing Law

This Agreement shall be construed, and the respective rights of the Parties
determined, according to the substantive laws of the State of New York
notwithstanding the provisions governing conflict of laws under such New York
law to the contrary, except as otherwise provided in this Agreement or with
respect to matters of intellectual property law which shall be determined in
accordance with the intellectual property laws relevant to the intellectual
property in question. The UNCITRAL Convention for the International Sale of
Goods, as well as any other unified law relating to the conclusion and
implementation of contracts for the international sale of goods, shall not
apply.

B. Entire Agreement

This Agreement represents the entire agreement between the Parties concerning
its subject matter. Any and all prior agreements, representations,
correspondence, understandings or discussions between the Parties shall have no
further force or effect once this Agreement has been signed including that
certain Confidentiality Agreement by and between Pfizer Mexico and Oscient dated
as of March 15, 2005. This Agreement may be amended or modified only by a
written instrument signed by both Parties.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

59



--------------------------------------------------------------------------------

C. Severability

The invalidity or unenforceability of any particular provision or provisions of
this Agreement under any applicable law shall not in any manner or way affect
any other provisions hereof and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision, if any, were deleted
from this Agreement.

D. Relationship

1. The Parties agree that the only relationship between them is that set out in
this Agreement and that nothing in this Agreement shall be considered, intended
or inferred as creating a joint venture, partnership, agency, employment or
other relationship between them.

2. As Pfizer Mexico is a company established within the meaning of Article 13 of
the Federal Labor Law, each of the obligations and liabilities that exist or may
arise towards the workers or employees contracted by Pfizer Mexico to carry out
its obligations under this Agreement shall be exclusively assumed and discharged
by Pfizer Mexico. Since there is no contractual relationship between the workers
and employees of Pfizer Mexico hired by it to carry out this Agreement, and
Oscient, as the same are and shall continue to be, at all times, employees of
Pfizer Mexico, the latter shall pay all benefits, fees, taxes, contributions and
any other amounts payable to Mexican social security agencies, as well as those
payments, including the withholding of income tax, contemplated under the
Mexican Income Tax Law and any other amounts payable under currently existing
law or that may arise in the future.

E. Assignment

This Agreement may not be assigned by the Parties without the written consent of
the other Party or of Oscient; provided, however, that either Party may, without
the written consent of the other, assign this Agreement and its rights and
delegate its obligations hereunder in connection with the transfer or sale of
all or substantially all of such Party’s assets or business, or in the event of
its merger, consolidation, change in control or similar transaction. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement. Any purported assignment in violation of this Section 24(E) shall be
void. The terms and conditions of this Agreement shall be binding upon and inure
to the benefit of the permitted successors and assigns of the Parties.

 

60



--------------------------------------------------------------------------------

F. Headings

The headings used in this Agreement are for reference only and do not describe,
interpret, define, or limit the scope, extent or intent of this Agreement or any
provision thereof.

G. Further Actions

The Parties agree to execute, acknowledge, and deliver such further instruments
and documents, and do all such other acts, as may be necessary or appropriate to
carry out the purpose and intent of this Agreement.

H. Waiver

The waiver from time to time by either of the Parties of any of their rights or
their failure to exercise any remedy available to them shall not operate or be
construed as a continuing waiver of the same or as a waiver of any other right
or remedy available to a Party under this Agreement.

I. Limitation of Liability

EXCEPT FOR ANY BREACH OF ANY CONFIDENTIALITY OBLIGATIONS OR LICENSE LIMITATIONS
HEREUNDER OR DUE TO A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OF ITS AFFILIATES FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
(INCLUDING LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY SUCH
OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A BREACH OR ALLEGED BREACH OF
THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR
OTHERWISE.

J. Notification.

All notices, requests and other communications hereunder shall be in writing,
shall be addressed to the receiving party’s address set forth below or to such
other address as a Party may designate by notice hereunder, and shall be either
(i) delivered by hand, or (ii) sent by private courier

 

61



--------------------------------------------------------------------------------

service providing evidence of receipt; provided, however, that notice to Pfizer
Mexico shall be made in a legally unquestionable manner in accordance with
Mexican law. The addresses and other contact information for the parties are as
follows:

 

  If to Oscient:   Oscient Pharmaceutical Corporation     1000 Winter Street,
Suite 2200     Waltham, MA 02451     Attention: Chief Executive Officer  
With a copy to:   Oscient Pharmaceutical Corporation     1000 Winter Street,
Suite 2200     Waltham, MA 02451     Attention: Legal   If to Pfizer Mexico:  
Paseo de los Tamarindos #40,    

Bosques de las Lomas,

   

Mexico Distrito Federal, 05120

   

Attention: Business Planning Director

  With a copy to:   Paseo de los Tamarindos #40,    

Bosques de las Lomas,

   

Mexico Distrito Federal, 05120

   

Attention: Legal Director

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving party at the address of such party set forth above, (ii) if sent by
private courier, on the day such notice is delivered to the recipient, or
(iii) in the case of Pfizer Mexico, when received as provided above.

K. Language

This Agreement has been prepared in the English language and the English
language shall control its interpretation.

L. Limitations.

Except as expressly set forth in this Agreement, neither Party grants to the
other Party any right or license to any of its intellectual property.

 

62



--------------------------------------------------------------------------------

M. Construction.

The Parties hereto acknowledge and agree that: (i) each Party hereto and its
counsel reviewed and negotiated the terms and provisions of this Agreement and
have contributed to its revision; (ii) the rule of construction to the effect
that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to the Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

N. Counterparts

This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

O. Third Party Beneficiaries

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any third party, including any creditor of either Party. No such
third party shall obtain any right under any provision of this Agreement or
shall by reasons of any such provision make any claim in respect of any debt,
liability or obligation (or otherwise) against either Party.

P. Non-Solicitation

Until the ***** year anniversary of the termination or expiration of this
Agreement, neither Party shall, and shall cause each of its affiliates not to,
directly or indirectly, without the other Party’s prior written consent, solicit
the employment of any employee (or former employee bound by a non-competition
obligation) of the other Party or its affiliates with whom it has come in
contact in conducting activities under this Agreement; provided, however, that
the foregoing provisions shall not apply to a general advertisement or
solicitation program that is not specifically targeted at such persons.

 

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

[remainder of page intentionally left blank]

 

63



--------------------------------------------------------------------------------

IN WITNESS OF WHICH, Oscient, Pfizer Mexico hereby execute this Agreement as of
the 6th day of February, 2006.

 

“Oscient”     “Pfizer Mexico” OSCIENT PHARMACEUTICALS CORPORATION     PFIZER, S.
A. DE C.V. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

64



--------------------------------------------------------------------------------

EXHIBIT “1”

Patent and Patent Applications

 

Oscient Docket Number

  

Application No.

  

Application

Date

(Official)

   Grant No.   

Grant

Date

   Status

*****

  

*****

   *****    *****    *****    *****

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

65



--------------------------------------------------------------------------------

EXHIBIT “2”

Trademarks

 

Trademark

  

Class

  

Application

No.

   Application
Date   

Registration

No.

   Registration
Date    Status

*****

  

*****

   *****    *****    *****    *****    *****

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

66



--------------------------------------------------------------------------------

EXHIBIT “3”

Detailing and Promotional Plan

The field force allocation for Product shall be *****.

The targeting strategy shall include *****.

 

         Month 1 to 12    Month 13 to 24    Month 25 to 36

Field Force

Allocation

 

Field Forces full year

   *****    *****    *****  

Field Forces during season

   *****    *****    *****  

Number of representatives

   *****    *****    *****  

Number of calls

   *****    *****    *****  

FTEs*

   *****    *****    *****

--------------------------------------------------------------------------------

* Number which is referred to triggering Oscient’s termination right under
Section 19(D) of the Agreement.

FTE CONVERSION METHODOLOGY

    

1st

Position

Calls

  

1st

Position

FTEs

  

2nd

Position

Calls

  

2nd

Position

FTEs

  

3rd

Position

Calls

  

3rd

Position

FTEs

  

Total

Calls

  

Total

FTEs

*****

   *****    *****    *****    *****    *****    *****    *****    *****        
                               

Total

   *****    *****    *****    *****    *****    *****    *****    *****        
                               

For purposes of clarity, total FTEs will be calculated according to the
following methodology:

*****

Illustrative Example:

*****

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

67



--------------------------------------------------------------------------------

EXHIBIT “4”

Additional Milestone Indications Categories

*****

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

68



--------------------------------------------------------------------------------

EXHIBIT “5”

 

Oscient Docket Number

  

Application

No.

   Application Date
(Official)   

Grant

No.

  

Grant

Date

   Status

*****

   *****    *****    *****    *****    *****

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

69



--------------------------------------------------------------------------------

EXHIBIT “6”

Power of Attorney

“RESOLVED, to grant to                         ,                         , and
                         an irrevocable special power of attorney (this being a
condition of a bilateral contract made between Oscient Pharmaceuticals
Corporation, a Massachusetts, United States company, and the Company, and dated
                    , 2006), as broad as may be required by law, to be exercised
jointly or individually, so that said attorneys-in-fact may carry out all
transactions with the Federal Department of Health and its agencies, including
the Federal Commission for Protection Against Health Risks, including those
necessary or related to obtaining, maintaining, accessing, assigning, and/or
canceling health registrations in the name of Pfizer México, S.A. de C.V. with
respect to oral human pharmaceutical products containing the form of
gemifloxacin mesylate having the molecular formula ***** (commonly distributed
under the trademark “Factive”), but specifically excluding any single
enantiomer-based product or non-oral formulations.

The power granted to the attorneys-in-fact includes, but is not limited to, the
authority to execute any kind of public or private documents necessary or
suitable for exercising the power of attorney granted herein.

Subject to the specific purpose of this power of attorney, the attorneys-in-fact
will have general authority for acts of administration and for litigation and
collections, (to be exercised jointly or individually), pursuant to Articles
2554 and 2596 of the Federal Civil Code and the Civil Code for the Federal
District, and its correlatives of the Civil Codes of the States of the Republic
of Mexico, with all of the general and special faculties that in accordance with
the law may require a special clause pursuant to Article 2587 of said Civil Code
and its correlatives of the Civil Codes of the other States of the Republic,
such as to withdraw proceedings, enter into settlements, compromise in
arbitration, submit and answer interrogatories, take exceptions to judges,
accept assignments of property, receive payments, execute receipts and
cancellations, exercise the civil, mercantile and criminal causes of action in
representation of the company as also to answer complaints and continue
proceedings, throughout all phases thereof until their termination; initiate,
process and withdraw constitutional proceedings, on the understanding that

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

70



--------------------------------------------------------------------------------

said attorney (s) in fact may exercise the power of attorney before Conciliation
and Arbitration Boards, whether local or federal, before arbitral tribunals,
fiscal authorities and tribunals and before any other type of authority; execute
collective or individual employment contracts; make all types of denunciations,
accusations and criminal complaints of any kind; to represent the company in any
criminal proceeding; to become (a) coadjutor (s) of the Public Prosecutor;
condone the accused party, if he (they) deem (s) it expedient, submit evidence
in proceedings pursuant to Article Ninth of the Code of Criminal Procedures, and
the corresponding Articles of the referred Code of the other States of the
Republic and for such purpose the attorney (s) in fact shall have all the
general and special faculties that in accordance with the Codes of Criminal
Procedures of the States of the Republic, may require a special clause to file
denunciations and/or criminal complaints, on the understanding that the above
faculties are set forth by way of illustration and not by way of limitation for
the exercise of the power of attorney.”

 

71



--------------------------------------------------------------------------------

EXHIBIT “7”

Assignment

ASSIGNMENT OF HEALTH REGISTRATIONS ENTERED INTO BY AND BETWEEN PFIZER MEXICO,
S.A. DE C.V. (HEREINAFTER THE “ASSIGNOR”), HEREIN REPRESENTED BY ITS
ATTORNEY-IN-FACT, MR.                                         , AND BY OSCIENT
PHARMACEUTICALS (HEREINAFTER THE “ASSIGNEE”), HEREIN REPRESENTED BY ITS
ATTORNEY-IN-FACT, MR.                                         , PURSUANT TO THE
FOLLOWING REPRESENTATIONS AND SECTIONS:

REPRESENTATIONS:

 

I. Assignor hereby represents:

 

1.1 That it is a corporation duly organized and validly existing under the
General Corporation Law, as set out in public instrument number 19,021, dated
April 12, 1951, certified by Roberto Landa Guth, Notary Public 22 for the
Federal District, Mexico, and duly registered in the Public Registry of Commerce
of the Federal District, under number 831, on page 375, volume 271, third book
on June 26, 1951.

 

1.2 That it is engaged, among other things, in conducting clinical development
and activities related to obtaining and/or maintaining regulatory approval in
Mexico for pharmaceutical products and in marketing and commercializing such
products in Mexico.

 

1.3 That it is recorded with the Federal Taxpayers’ Registry under number
PFI-730206-632

 

1.4 That its legal representative has power and full capacity to bind it
pursuant to the terms and conditions contained in this Agreement, said faculties
have not been revoked nor limited in any manner, as evidenced in public
instrument number                     , dated                     , 19    ,
certified by Mr.                                         , Notary Public No.
        , for                     , and recorded with the Public Registry of
Commerce of the Federal District under                                         ,
dated                     , 19    .

 

72



--------------------------------------------------------------------------------

1.5. That it is titleholder of the following health registrations (hereinafter
the “Registrations”) granted by the Federal Commission for Protection Against
Health Risks (COFEPRIS), which are currently valid and duly recorded as
described beneath. Copies of the authorizations described herein are attached to
this Assignment as Exhibit “A”.

 

Authorization

number

  

Commercial name of the

Product

  

Common name of the

active ingredient and its

concentration

 

1.6. That the Registrations are in full force and are assignable and the
granting of this Assignment does not contravene any law or regulation.

 

1.7. That the Registrations are free of any liens, encumbrances or limitations
and are not and have not been subject to expiry proceedings, revocation or
cancellation.

 

1.8. That it wishes to enter into this Assignment to assign to the Assignee the
Registrations.

 

II. Assignee hereby represents:

 

2.1. That it is a corporation duly organized and validly existing under the laws
of Commonwealth of Massachusetts, United States of America, and has all the
requisite corporate power on its business as now being conducted.

 

73



--------------------------------------------------------------------------------

2.2. That the person signing this Agreement on its behalf has been duly
authorized to do so in accordance with all the corporate and legal requirements
applicable to it, which authority has not been revoked or limited in any way.

 

2.3. That it wishes to enter into this Agreement in order to acquire the
Registry.

In view of the foregoing, the parties agree as to the following:

SECTIONS:

FIRST. PURPOSE.- The Assignor hereby assigns to the Assignee, and the Assignee
accepts, the Registrations granted by COFEPRIS as described in Exhibit “A” of
this Agreement.

SECOND. TRANSMISSION OF THE TITLE.- The assignment of the Registrations includes
all rights in connection with the Registrations and the Assignee shall hereafter
be the only owner and holder of the Registrations and may use or dispose of the
same in any manner it may consider appropriate, without claim or hindrance from
the Assignor for any reason or at any time. The Assignor shall use all
reasonable efforts to assist the Assignee, at Assignee expense, in obtaining the
registration of this Assignment with COFEPRIS and its authorization for the
transmission of title of the Registrations from the Assignor to the Assignee.

As a consequence of the assignment contained herein, the Assignee assumes the
responsibility of the use of Registrations and of compliance with all applicable
laws and regulations.

THIRD. REGISTRY AUTHORIZATION.- The parties authorize Messrs.
                                         to jointly or separately record this
Assignment with COFEPRIS.

FOURTH. NOTICES AND DOMICILES.- All notices, requests and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s

 

74



--------------------------------------------------------------------------------

address set forth below or to such other address as a party may designate by
notice hereunder, and shall be delivered, in the case of the Assignor, in a
legally unquestionable manner in accordance with Mexican law, and in the case of
the Assignee either (i) delivered by hand, or (ii) sent by private courier
service providing evidence of receipt. The Parties designate as their respective
domiciles the following:

For the Assignor:

 

Address:

Telephone:

Fax:

Attention:

For the Assignee:

Address:

Telephone:

Attention:

Any party may change its address for notice by providing prior written notice of
the same to the other party. Otherwise, any notice given to party who fails to
provide said notice will be considered valid, in case the same is given in the
last registered domicile of the failing part, in terms of this section. Notices
that are delivered by personal service shall be deemed to have been received
when delivered to the address set forth in this Section.

FIFTH. JURISDICTION.- For the interpretation and compliance of this Agreement,
the parties submit to the laws in force in and to the common courts of the
Mexico Cit, Federal District, Mexico, hereby waiving any other jurisdiction that
may correspond to them by reason of their present or future domiciles or
otherwise.

IN WITNESSETH, the parties have caused this Agreement in duplicate to be
executed by their duly authorized representatives in Mexico City and
                     on                     .

 

75



--------------------------------------------------------------------------------

ASSIGNOR     ASSIGNEE PFIZER, S.A. DE C.V.    

OSCIENT PHARMACEUTICALS

CORPORATION

By:  

 

    By:  

 

  Mr.       Mr.

 

76



--------------------------------------------------------------------------------

EXHIBIT “8”

LETTER OF AUTHORIZATION

[OSCIENT LETTER HEAD]

LETTER OF AUTHORIZATION

For use in the United Mexican States (“Mexico”)

Re: FACTIVE® (gemifloxacin mesylate) Tablets

To Whom It May Concern:

Oscient Pharmaceuticals Corporation, a corporation organized and existing under
the laws of the Commonwealth of Massachusetts, United States of America and
having a principal place of business at 1000 Winter Street, Suite 2200, Waltham,
MA 02451, acquired from LG Life Sciences LTD the exclusive license to develop
and commercialize in Mexico, human oral formulations of any compound containing
the active ingredient gemifloxacin as well as the right to continue developing
the same.

On February 6, 2006, Oscient Pharmaceuticals Corporation executed an exclusive
sub-license whereby Oscient Pharmaceuticals Corporation granted to Pfizer, S.A.
de C.V. the exclusive right to register, import, package and commercialize
FACTIVE® Tablets in Mexico. Therefore, Oscient Pharmaceuticals Corporation
hereby authorizes Pfizer, S.A. de C.V., located at Carretera Mexico Toluca
Km.63, colonia Zona Industrial Toluca, C.P. 50140, Toluca Estado de Mexico, to
be responsible to register, import, package and commercialize FACTIVE® Tablets,
for use in Mexico.

FACTIVE® Tablets is manufactured by Patheon Pharmaceuticals, Inc., 2110 East
Gailbraith Road, Cincinnati, Ohio, United States of America, for use in Mexico.
Patheon Pharmaceuticals, Inc. was contracted by Oscient Pharmaceuticals
Corporation to manufacture FACTIVE® Tablets for use in Mexico pursuant to a
certain Manufacturing Services Agreement executed by and between Oscient
Pharmaceuticals Corporation and Patheon Pharmaceuticals, Inc. on January 20,
2005.

 

          

[TO BE EXECUTED BY A LEGAL

REPRESENTATIVE OF OSCIENT]

   

[TO BE NOTARIZED AND APOSTILLE BY OSCIENT]

 

77



--------------------------------------------------------------------------------

EXHIBIT “9”

SPECIFICATIONS

 

Vendor Name and Address:

*****

  

Vendor Part Number:

*****

 

Vendor Specification Number:

*****

 

Vendor Part Number:

*****

 

Vendor Specification Number:

*****

 

Storage Conditions:

*****

  

Expiration Period:

***** Months

 

Test

   Specification    Method

Description

   *****    *****

Identification – HPLC

   *****    *****

Identification – Infrared Spectroscopy

   *****    *****

Gemifloxacin Content

   *****    *****

Dissolution

   *****    *****

Uniformity of Dosage Unit by Weight Variation

   *****    *****

Moisture Content

   *****    *****

Degradation Products

 

Any Unspecified Impurities

 

Total Related Substances

   *****    *****

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

78



--------------------------------------------------------------------------------

EXHIBIT “10”

Post-Marketing Pharmacovigilance Adverse Event Policy

Version 1.0

06 February 2006

 

1. Introduction

Oscient Pharmaceuticals Corporation (“Oscient”) and Pfizer, S.A. de C.V.
(“Pfizer”) have entered a Sublicensing and Distribution Agreement dated
February 6, 2006 for FACTIVE® (gemifloxacin mesylate) tablets (the “Product”)
manufactured and marketed in the United States by Oscient (the “Business
Agreement”). Pfizer will be the Marketing Authorization Holder (MAH) for the
Product in the territory of Mexico. This Post-marketing Pharmacovigilance Joint
Operating Agreement (JOA) serves to define the Pharmacovigilance
responsibilities of Oscient and Pfizer with respect to the Product pursuant to
the Business Agreement. This JOA is applicable only for finished Product
manufactured by Oscient or its designee and supplied to Pfizer. The manufacture
of the finished Product by Pfizer, or its designee using the Active
Pharmaceutical Ingredient (API) will require a revision of this JOA.

 

2. Definitions

Adverse Event (AE): An AE is any untoward medical occurrence in a patient
administered a pharmaceutical product and that does not necessarily have a
causal relationship with this treatment. An AE can, therefore, be any
unfavorable and unintended sign (including an abnormal laboratory finding),
symptom, or disease temporally associated with the use of a medicinal product,
whether or not related to the medicinal product.

This includes the following: an AE occurring in the course of the use of a drug
product in professional practice; an AE occurring from drug overdose whether
accidental or intentional; an AE occurring from drug abuse; an AE occurring from
drug withdrawal; and any failure of expected pharmacological action.

 

79



--------------------------------------------------------------------------------

Serious Adverse Event (SAE): An AE occurring at any dose that results in any of
the following outcomes:

 

  •   Death

 

  •   Life Threatening

 

  •   Inpatient hospitalization or prolongation of existing hospitalization

 

  •   A Persistent or Significant Disability/Incapacity

 

  •   A Congenital Anomaly/Birth Defect

 

  •   Important medical events that may not result in death, be life-threatening
or require hospitalization may be considered a serious adverse event when, based
upon appropriate medical judgment, may jeopardize the patient or subject and may
require medical or surgical intervention to prevent one of the outcomes listed
above.

Life-Threatening Adverse Event: Any adverse event that places the patient, in
the view of the initial reporter, at immediate risk of death from the adverse
event as it occurred. It does not include an AE that, had it occurred in a more
severe form, might have caused death.

Disability: A substantial disruption of a person’s ability to conduct normal
life functions.

Important Medical Event: Examples of such medical events include allergic
bronchospasm requiring intensive treatment in an emergency room or at home,
blood dyscrasias or convulsions that do not result in inpatient hospitalization,
or the development of drug dependency or drug abuse.

With respect to results obtained from tests in laboratory animals, an SAE
includes any event suggesting a significant risk for human subjects, including
any findings of mutagenicity, teratogenicity or carcinogenicity.

Labeled Adverse Event(s): Any adverse event that is noted in the current
approved labeling for the drug product as a possible complication of drug use.

Unlabeled Adverse Event(s): Any adverse event that is not noted in the current
labeling for the drug product. This includes events that may be symptomatically
and pathophysiologically related to an event labeled in the product labeling,
but differ from the event because of greater severity or specificity.
“Unlabeled,” as used in this definition, refers to an AE that has not been
previously observed (i.e., included in the labeling) rather than from the
perspective of such an event not being anticipated from the pharmacological
properties of the pharmaceutical product.

 

  •   Examples under this definition include hepatic necrosis which would be
unlabeled (by virtue of greater severity) if the labeling only referred to
elevated hepatic enzyme or hepatitis; cerebral thromboembolism and cerebral
vasculitis (by virtue of greater severity) if the labeling only listed cerebral
vascular accidents.

 

80



--------------------------------------------------------------------------------

3. Post-marketing Adverse Events

 

3.1 Receipt of Adverse Events

Pfizer will provide a service for the receipt and intake of all reported adverse
events (AE) in Mexico whether by telephone, fax or written correspondence. The
date that Pfizer (or its agent) first becomes aware of the AE information
regarding the Product is considered the “Awareness Date” and will be considered
Day 0 for safety data communication and regulatory reporting purposes. Pfizer
will translate all AE information into English and will forward the report and
copies of all source documents to Oscient within one (1) business day from the
Awareness Date for all SAEs and within three (3) business days for all
Non-Serious AEs. Pfizer will also forward any reports of Exposure in Utero,
suspected overdose, misuse or abuse with the use of the Product, regardless of
whether associated or not with an adverse event, within one (1) business day of
the Awareness Date and will be processed as adverse events.

Oscient may, if desired, prepare standard questions to be asked by the
respective Pfizer personnel responsible for the intake of safety information.
These standard questions may be updated by Oscient as necessary.

 

3.2 Processing of Adverse Events

Oscient will maintain the global safety database. Pfizer will provide a case
number for each report for tracking purposes, but will not enter reports into a
safety database.

All AE reports and source documents forwarded by Pfizer to Oscient will be
processed by Oscient personnel and entered into Oscient’s global safety
database. Oscient will be responsible for generating all Individual Case Safety
Report (ICSR) for cases received from Pfizer. Oscient will provide Pfizer with a
completed CIOMS report within 10 days from the Awareness Date. Pfizer will
translate the Oscient ICSR, as written, into the appropriate language for
purposes of submitting to the Mexican Federal Department of Health.

 

81



--------------------------------------------------------------------------------

3.3 Assessment of Seriousness

The determination of Seriousness for each event/case will be performed by
Oscient.

 

3.4 Assessment of Labeledness

The determination of labeledness for each AE will be performed by Oscient based
on the Pfizer Package Insert for cases originating in Mexico.

 

3.5 Coding of Adverse Events

All AE reports originating from Mexico will be coded, using the MedDRA
dictionary, by Oscient according to Oscient AE coding conventions and SOPs.

 

3.6 Regulatory Reporting of Expedited Adverse Events

Pfizer will determine the reportability for reporting in Mexico for each case
according to Pfizer SOPs. Pfizer will be responsible for submitting all
Expedited events to Mexico’s Federal Department of Health. Pfizer will forward a
copy of the submitted file to Oscient as soon as it has been reported to the
local Regulatory Authorities

 

3.7 Due Diligence (Request for Follow-up Information)

Pfizer will perform all due diligence (i.e., requests for follow-up information)
on all AEs originating from Mexico. Due diligence can be performed by telephone,
facsimile, e-mail or by mailing the AE Reporter. AE events evaluated as being
non-serious will require at least one (1) due diligence attempt. AE reports
evaluated as being Serious will require at least three (3) due diligence
attempts. Additional due diligence attempts will be performed, if requested by
either party, in a timely fashion.

 

82



--------------------------------------------------------------------------------

     Oscient may, if desired, prepare questions to be asked Pfizer personnel
responsible for performing due diligence. These questions may be in the form of
an AE Form to be completed by the reporter or individual questions requiring a
response. Oscient must provide Pfizer with questions, or communication that
further questions are not necessary, within five (r) days from each party’s
receipt of the event(s) and at additional times as deemed necessary. Due
diligence communication to the reporter will not be performed until Oscient has
determined whether questions are necessary.

Pfizer will forward copies of original due diligence requests to Oscient, as
well as an English translated version, at the time the due diligence request is
communicated to the reporter.

 

3.8 Follow-up Information Adverse Event Information

All follow-up information received on AE reports will undergo the same process
described above in Sections 2.1 through 2.4.

 

3.9 Literature Adverse Events

Pfizer will perform all local literature searches and will forward, to Oscient,
a translated English copy of all articles determined to contain safety
information as assessed by Pfizer safety personnel. All articles with the
reporting of SAEs will be communicated to Oscient within one (1) working day
with a translated copy sent to Oscient in a timely fashion, but not greater than
ten (10) days.

 

3.10 Reconciliation Procedures

Oscient will provide to Pfizer, on a daily basis, a Daily Reconciliation Form
(DRF) for the purposes of assuring successful transmission of all reports to
Oscient. The DRF will list all Pfizer reports received by Oscient on the date
specified. This DRF will be reviewed by

 

83



--------------------------------------------------------------------------------

Pfizer for accuracy and completeness, initialed and sent back to Oscient the
same day. Any discrepancies will be rectified by both parties in a timely
manner.

Oscient will provide to Pfizer, on a weekly basis, a listing (from Oscient’s
safety database) of all reports originating from Mexico for the purposes of
assuring that Pfizer has all necessary reports. Any discrepancies will be
rectified by both parties in a timely manner.

 

4. Periodic Safety Update Reports

Oscient will provide Pfizer, when requested, copies of Periodic Safety Update
Reports (PSUR) that Oscient has submitted to the FDA. For biannual PSUR
reporting to the Mexican Federal Department of Health, Oscient will provide
Pfizer with a copy of two (2) quarterly PSUR reports as equivalents. Oscient
will not aggregate safety data to create a six-month report.

 

5. Regulatory Authority Inquiries

All safety inquiries from the Mexican Federal Department of Health will be
prepared by Pfizer and reviewed by Oscient prior to submission. Final approval
of the responses to the Mexican Federal Department of Health will be the
responsibility of Pfizer. All inquiries from the FDA will be prepared by Oscient
and reviewed by Pfizer prior to submission. Final approval of responses to the
FDA will be the responsibility of Oscient.

 

6. Company Core Safety Information

A Company Core Safety Information (CCSI) document, if needed, will be maintained
and provided to Pfizer by Oscient. Oscient and Pfizer may request changes to the
CCSI, but the final decision and approval of any changes will be determined
solely by Oscient.

 

84



--------------------------------------------------------------------------------

7. Product Label

Oscient will maintain the Product Label for the Product in the U.S. and Pfizer
will maintain the Product Label for the Product in Mexico. If any change(s) to
the safety language in either the U.S. or Mexican Product Label is considered,
both parties will work collaboratively to determine if any change(s) is
necessary and, if so, what the change(s) should include. In any event, Oscient
will have the final approval as to whether any change(s) is necessary and what
the changes will be for both the U.S. and Mexican Product Labels.

 

85



--------------------------------------------------------------------------------

EXHIBIT “11”

Form of Purchase Order

LOGO [g30591image002.gif]



Description: Sample of Purchase Order Form 86-1

SPECIAL INSTRUCTIONS

1. Pfizer Inc carries transportation insurance. No additional insurance is
required and will not be paid.

2. Pfizer Inc purchase order no must appear on all package, B/L’s &
correspondence, invoices, etc.

3. Notification of acceptance of this order along with a copy of this purchase
order must be returned by fax (+52 722 2797100 ext 2193) or by mail
(martin.gonzalez@pfizer.com).

4. A final product shipper must include Pfizer P.O. # and full company name and
address from where the product is been shipped.

5. Please include in the invoice:

 

•   Full company name and address

 

•   Taxpayer identification (as required by the Tax Equity and Fiscal
Responsibility Act of 1982).

6. Documents needed in each shipment. An invoice Certificate of Analysis,
Certificate of Origin and Packing list Airway bill.

7. Shipment terms shall be EXW (as such term is defined in INCOTERMS 2000)
Oscient Pharmaceuticals Corporation, through it designee, Patheon
Pharmaceuticals Inc., 2110 East Gailbraith Road, Cincinnati, Ohio, 45215.

8. Risk of loss or of damage to Products shall remain with Oscient
Pharmaceuticals Corporation for shipment at the shipping point at which time
risk of loss or damage shall transfer to Pfizer Mexico.

9. Oscient Pharmaceuticals Corporation shall, in accordance with Pfizer Mexico’s
instructions and as agent for Pfizer Mexico (i) arrange for shipping to be paid
by Pfizer Mexico and (ii) at Pfizer Mexico’s risk and expense, obtain any export
license or other official authorization necessary to export the Products.

10. Pfizer Mexico shall arrange for insurance with respect to all shipping of
Product. Oscient Pharmaceuticals Corporation will schedule freight pick up, load
the carrier’s trailer and complete documentation all in accordance with Pfizer
Mexico’s reasonable requirements.

STANDARD TERMS AND CONDITIONS

1. CANCELLATION: If delivery is not made pursuant to the terms hereof and/or in
accordance with Buyer’s specifications Buyer has the right to cancel this order
or any portion thereof.

2. PRICE: If no price is stated herein, the articles work, or services shall be
billed at the price last quoted by Seller, or last paid by Buyer to Seller, or
at the prevailing market price whichever is lowest.

3. WARRANTIES: Seller represents and warrants that:

a) All articles supplied hereunder are free from defects in material and
workmanship and are of merchantable quality, conform to the Buyer’s
specifications and are suitable for Buyer’s intended uses and purposes to the
extent that such uses and purposes are known or reasonably should be know to
Seller;

b) No article supplied hereunder is adulterated or misbranded within the meaning
of the Federal Food, Drug and Cosmetic Act as amended, or is an article which
may not under the provisions of Sec 404 or 505 of the Act be introduced into
interstate commerce; no article supplied hereunder is produced in violation of
the Fair Labor Standards Act, as amended, and both of the above statements shall
appear on Seller’s invoices; all articles supplied hereunder, which are so
required, will be lawfully registered with the US Department of Agriculture at
the time of sale and delivery and will comply with the other requirements of
Sect 135, 135k of Title 7 of the US Code; and that all articles work and
services supplied hereunder are furnished in full compliance with the Federal
Hazardous Substance Labeling Act, where applicable as well as with all other
applicable Federal State and Local laws;

c) The use or sale of the articles delivered hereunder will not infringe any
United States patent but Seller does not warrant against infringement by reason
of the use thereof in combination with other materials or in the operation of
any process;

d) All work and/or services supplied hereunder will be performed properly, in a
workmanlike manner and in accordance with the Buyer’s specifications;

e) No chemical substance supplied hereunder was manufactured, processed, or
distributed in commerce in violation of Section 5 or 6 of the Toxic Substance
Control Act or rule or order issued thereunder, or an order issued in an action
brought under Section 5 or 7 of the Act.

4. REVISION: This purchase order expressly limits acceptance of the terms set
forth herein. No terms stated by Seller in accepting or acknowledging this order
shall be binding upon Buyer if inconsistent with or in addition to the terms
stated herein unless accepted in writing by Buyer. If, however, a written
contract is already in existence between Buyer and Seller covering the purchase
of the articles, work or services covered hereby the terms and conditions of
said contract shall prevail to the extent that the same may be inconsistent with
the terms and conditions hereof.

5. INSURANCE: When performing any work or services at any of Buyer’s locations
Seller is to carry adequate insurance and will promptly furnish Buyer with a
certificate thereof covering Workmen’s Compensation and Occupational Disease;
General Bodily and Property Damage Liability; and Automobile Bodily and Property
Damage Liability.

6. INSPECTION: All articles supplied hereunder are to be shipped subject to
Buyer’s examination and right of rejection for a reasonable time after delivery
notwithstanding prior payment, if not as warranted herein or if not in
conformity with Buyer’s specifications or if no specifications are given by
Buyer, with standard specifications. All expenses incurred by Buyer as a result
of rejections hereunder shall be for Seller’s account, and Buyer may return
rejected articles at Seller’s expense.

7. TAXES: The purchase price herein set out is inclusive of any and all taxes
and other governmental charges, now imposed or hereafter becoming effective upon
the production sale shipment, use or erection of the materials specified in this
order; and Seller agrees to indemnify Buyer against and reimburse it for any
expenditures it may be required to make on account of Seller’s failure to pay
such taxes and other governmental charges.

8. CONTINGENCIES: Failure of Seller to make or of Buyer to take one or more
deliveries of articles or performance of work or services hereunder, if
occasioned by acts of God, fire, explosion, flood, epidemic, strike, labor
dispute, war, acts of governmental authority, civil disturbances, breakage or
accident to machinery or any other circumstances where similar or dissimilar to
those enumerated, beyond the control of the parties, or if Buyer’s failure is
occasioned by a partial or complete suspension of operation at any of the
Buyer’s plants shall not subject the party so failing to any liability to the
other party but at Buyer’s option the total quantity of articles, work or
service covered by this order may be reduced by the extent of delivery or
performance omitted and as a result of such contingencies or the specified
delivery or performance period may be extended by the period during which such
delivery or performance is omitted and such delivery or performance made during
such extension.

9. PACKING AND SHIPPING: All articles shall be suitably packed or otherwise
prepared for shipment, so as to secure the lowest transportation rates and to
meet carrier’s requirements. No charges will be allowed for packing, crating or
cartage unless stated in this order. Each container must be marked to show
quantity order number contents and shipper’s name. A packing sheet showing this
information shall be included in each package. Seller shall prepay all shipping
charges unless otherwise specified.

10. APPLICABLE LAW: The Laws of the State of New York shall govern in all cases
where the transactions hereunder bear a reasonable relation to the State of New
York.

11. SAFETY: In all cases where Seller delivers goods or performs work or
services hereunder at any of Buyer’s locations Seller will comply with all
applicable provisions of Federal State and Local safety laws and rules and shall
take all necessary precautions for safe performance. Buyer reserves the right to
require the Seller to abide by Buyer’s safety standards on Buyer’s premises.

12. The Seven Point Equal Employment Opportunity clause set forth in Exec Order
11246 the Affirmative Action for Handicapped Workers clause found in 41 CFR
60-741 4 and the Affirmative Action for Disabled and Viet-Nam Veterans clause
found in CFR 60-250 4 are made part of this order to the extent required by
applicable law including the requirements set out in 41 CFR 61250 10.

13. All work and materials supplied hereunder must comply with the applicable
requirements of the Occupational Safety and Health Act of 1970.

14. INDEMNIFICATION: Seller agrees to defend, indemnify and hold harmless the
Buyer against any and all liability judgments, damages, losses and expenses
occasioned by or resulting from any breach of warranty or by the failure of the
Seller to comply with the terms hereof regardless of whether or not such failure
is caused in part by the Buyer.

15. DRAWING PRINTS AND SPECIFICATIONS: Seller agrees that it will not use, sell,
loan or publicize any of the tools, specifications, blueprints or designs
supplied or paid for by Buyer for the fulfillment of this order without Buyer’s
written consent.

16. TOOLS, DIES AND MOLDS, ETC: All tools, dies, molds, printing plates, etc.
created for use on this order shall be property of Buyer and buyer may withdraw
them from Seller’s premises on demand in writing. They shall be carefully
preserved by Seller and maintained in good operating condition at all times.

17. ASSIGNABILITY: This order in its entirety and each and every provision
hereof shall inure to the benefit of the customers, successors and assigns of
Buyer. Seller may not assign this order without Buyer’s written consent.

18. INTERNATIONAL SHIPMENTS: Packaging, marking, labeling and shipping papers
for international shipment of all hazardous materials must meet applicable
Department of Transportation (DOT), Intergovernmental Maritime Consultive
Organization (IMCO), and/or International Civil Aeronautics Organization (ICAO)
regulations.

19. THIRD PARTY RIGHTS: The provisions of this order are inserted for the sole
benefit of the Seller and Buyer and shall not inure to the benefit of any other
person (other than permitted assigns) either as a third party beneficiary or
otherwise.

 

86



--------------------------------------------------------------------------------

EXHIBIT “12”

Packaging-Related Manufacturing Costs

One Time Project Initiation Costs

 

Scope

  

Cost

Project Costs

•     Project coordination

•     LPR and specification development

•     Copy review for blister foil

•     Print cylinders for new foils – 1 color, 1 side only

   $*****

Testing Costs – Lab Qualification

•     Standard release testing for 3 lots of Factive tablets

•     Review and approval of Pfizer written protocol

   $***** Variable Costs per Lot        

Cost

Sample 1s

   $***** per tablet

Trade 5s

   $***** per tablet

Oscient Overhead

   $***** per tablet

Lot Changeover Costs*

   $***** per lot     

* Includes line clearance, changeover and setup of the line for different
packaging SKU

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

87



--------------------------------------------------------------------------------

SCHEDULE I

Regulatory Documents

Factive® Tablets United States (U.S.) New Drug Application (NDA) 21-158

 

•   August 2004, FACTIVE® U.S. Prescribing Information

15-Dec-1999 Original Submission

 

•   _Item 3.E.2: Toxicology Summary, vol. 1.3.001, pp. 182-308

 

•   _ Item 3.E.3: ADME Summary, vol. 1.3.001, pp. 309-433

 

•   _ Item 3.F: Human PK/Bio Summary, vol. 1.3.002, pp. 434-451

 

•   _ Item 3.G: Microbiology Summary, vol. 1.3.002, pp. 452-725

 

•   _ Item 3.H: Clinical Summary, vol. 1.3.003, pp. 726-830, 844-901 [without
10-day cUTI/Pyelonephritis info]

 

•   Item 4.A.2.9, Development Pharmaceutics

 

  •   _ Section 1.1: Clinical formulae, vol. 1.4.002, pp. 4-6

 

  •   _ Section 4: Rationale for Packaging, vol. 1.4.002, p. 25

 

  •   _ Section 5: Justification of Specifications, vol. 1.4.002, pp. 25-26

04-Oct-2002 Resubmission

 

•   _ Item 3.E: Preclinical Summary, vol. 1.1.001, pp. 76-88

 

•   _ Item 3.F: Human PK/Bio Summary, vol. 1.1.001, pp. 89-101

 

•   _ Item 3.G: Microbiology Summary, vol. 1.1.001, pp. 102-147

 

•   _ Item 3.H: Clinical Summary, vol. 1.1.001, pp. 148-223

14-Oct-2002 AECB Amendment to Resubmission

 

•   _ Item 3.H: Clinical Summary, vol. 1.1.001, pp. 1-41

15-Apr-2005 Supplement: Changes being effected—30 days

 

•   _ Item 4.A.2.3.2: Drug Substance (DS), pp. 14-15 [Patheon info]

 

•   _ Item 4.A.2.5.2: Manufacturing Process, pp. 18-22 [Patheon info]

 

•   _ Item 4.A.2.5.4: In Process Controls, pp. 23-25 [Patheon info]

 

•   _Item 4.A.2.7.2: Drug Product (DP) Specifications, pp. 29-30 [Patheon info]

 

•   _ Item 4.A.2.8.3: DP Stability Protocol/Specifications, pp. 34-36 [Patheon
info]

 

•   _Appendix A1: Patheon DS specifications, pp. 43-44

 

•   _ Appendices A2-A6: Patheon DS methods, pp. 45-69

 

•   _ Appendix D: Patheon packaging specifications, pp. 399-405

 

•   _Appendix E1: Patheon DP specifications, pp. 409-415

 

•   _ Appendices E2-E5: Patheon DP non-compendial methods, pp. 416-436

 

•   _Appendix F: Patheon DP Certificates of Analysis (CofAs), pp. 438-440

 

•   _Appendix H1: Patheon DP Stability Data, pp. 449-454

 

88



--------------------------------------------------------------------------------

18-Nov-2005 Efficacy Supplement: 5-day CAP and 5-day ABS indications

 

•   _ Proposed FACTIVE® U.S. Prescribing Information

 

•   _ Item 8.G.2: 5-day CAP Integrated Summary of Efficacy, vol. 43, pp. 9-70

 

•   _ Item 8.G.3: 5-day ABS Integrated Summary of Efficacy, vol. 43, pp. 222-303

 

•   _ Item 8.H.1: 5-day CAP Integrated Summary of Safety, vol. 44, pp. 1-213

 

•   _ Item 8.H.2: 5-day ABS Integrated Summary of Safety, vol. 49, pp. 1-154

Factive® Tablets Canada New Drug Submission (NDS), Control No. 064521

15-Dec-1999 Original Submission

 

•   _ Part 2: Chemistry and Manufacturing, Certified Product Information
Document (CPID), vol. 2, pp. 5, 18, 24, 27-30

 

•   _Part 2: Chemistry and Manufacturing, New Drug Master File – Open Part

 

  •   Section 1.1, Names, vol. 3, pp. 31-32

 

  •   Section 1.2, Structural Formula and Molecular Weight, vol. 3, p. 32

 

  •   Section 1.3, Physical and Chemical Characterization, vol. 3, pp. 32-76

 

  •   Section 1.4, Elucidation of Structure, vol. 3, pp. 76-103

 

  •   _ Section 3.9, Container Closure System, vol. 3, p. 115

 

  •   _ Section 7.6, Stability discussion: brief summary of qualification
batches, photostability studies and supporting stability studies, vol. 3, pp.
232-233

 

  •   _ Section 8, Development Chemistry, vol. 3, pp. 234-278

 

  •   _ Appendix 3, TLC Method, vol. 5, pp. 69-73

Factive® Drug Substance, US Drug Master File (DMF) 14524

2002-Feb-22 Annual Update

 

•   _ Section 7.4.7.1, Supporting Stability Studies, 36-month data, pp. 303-329

2004-Jun-01 Annual Update

 

•   _ Section 7.3, Stability protocol for Iksan commercial batches and routine
commercial batches, pp. 61-62

2005-Jun-29 Annual Update

 

•   _ Section 6.3, Batch Analysis Data, pp. 67-71

 

•   _ Section 6.4, Impurity Summary, pp. 72-3

 

•   _ Section 7, Stability Summary and Updated Iksan and Routine Commercial
Batches, pp. 74-84

 

•   _ Appendix 4: Updated EF01, EF02, and EF03 Master Batch Records, pp. 104-292

Oscient Pharmaceuticals, Factive® Quality Assurance (QA) Files

 

•   _Name and address of LG Life Sciences API Manufacturing Facility

 

•   _Factive®, FDA US Certificate of Pharmaceutical Product (CPP), issued
20-Jan-2006

 

89



--------------------------------------------------------------------------------

•   _ MBR-003: Patheon Line Packaging Master Batch Record

 

•   _ RPT-016 and RPT-189: Drug Product Methods Transfer Reports, GSK ® Patheon

 

•   _ RPT-027: Patheon Manufacturing Process Validation Report

 

•   _ RPT-030: Drug Substance Methods Transfer Report, GSK ® Patheon

 

•   _RPT-180: 2000 GSK Factive Development Report

 

  •   _ Formulation

 

  •   _ Physical and Chemical Characterization

 

•   _Factive DP additive specifications

 

  •   *****

•   _Patheon, first pages of DP batch records

 

  •   _ 3041945R

 

  •   _ 3041946R

 

  •   _ 3041947R

 

•   _LG Life Sciences, Certificates of Analysis (CofAs) of three API lots

 

  •   QUB 04004

 

  •   QUB 04005

 

  •   QUB 04006

 

•   _Patheon, CofAs of three API lots

  •   QUB 04004

 

  •   QUB 04005

 

  •   QUB 04006

 

•   _Additive Manufacturers, CofAs of Additives

 

  •   *****

 

•   _Patheon, CofAs of Additives

 

  •   *****

 

•   _Patheon, Tests to Evaluate Container-Closure System and Packaging Materials

 

•   _Packaging Manufacturers, CofAs of Packaging Materials

 

•   _Patheon, Analytical data (spectrums, chromatograms, etc.) from three DP
lots

 

  •   3041945R

 

  •   3041946R

 

  •   3041947R

--------------------------------------------------------------------------------

* Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 

90



--------------------------------------------------------------------------------

SCHEDULE II

Actual Packaging-Related Manufacturing Costs Catagories

One Time Pass-Through Costs

 

•   Project Start-up Costs

 

•   Lab Qualification Testing Costs

 

•   Foil Lidding

Per Lot Pass-Through Costs

 

•   Packaging components

—PVC/PVDC

—Foil Lidding

 

•   Raw materials and ingredients (including labels, product inserts, and other
labeling for the Products)

 

•   Manufacturing overhead

 

•   Oscient overhead reasonably allocable to regulatory compliance activities,
quality assurance and quality control, supply chain management,
pharmacovigilance and logistics

 

•   Quality control check

 

•   Seal testing

 

•   Stability Testing

 

•   Special Import Requirements for Pallets

 

91